Explanations of vote
Oral explanations of vote
(HU) E-commerce has now become an integral part of the Internet, but unfortunately, there are still noticeable shortcomings, particularly when it comes to cross-border commerce. Non-coordinated national regulations can seriously hamper the free movement of goods across Europe. According to surveys, in 2009, one out of three European consumers purchased some kind of merchandise electronically, but only 7% did so from another Member State. Another survey shows clearly that 60% of cross-border shopping attempts are unsuccessful either because the supplier can decline the transaction or refuses shipment. Europe may boast of 500 million consumers, but they are not making their presence felt on the Internet. We have to do our best to create conditions for a unified, functioning, electronic market as well. That is why I supported the report.
Madam President, thank you for giving me the opportunity to explain my views on this vote. I think we all agree that this is very important: there are still far too many barriers to e-commerce. It is important that we are able to purchase both digital and physical goods on the Internet across the EU. I welcome any initiatives which break down barriers within the EU to achieve that. That is probably one of the positive things about the European Union.
At the same time, however, there is so much more commerce which is involved with the rest of the world, and I would hope that we are not then seeking legislation on a global scale, but better coordination between different jurisdictions to ensure that we break down barriers and that citizens of countries within the European Union are able to take advantage of cheaper prices in the rest of the world and to buy products, goods and services from the rest of the world over the Internet.
At the same time, we should recognise that, as there is an abundance of bandwidth, storage and data, prices will tend towards zero, and over time, the prices of some digital products will come down to zero.
Madam President, constituents of mine in business will look at a report like this with weary resignation. Here are all the trite, clichéd phrases that we associate with EU directives: 'e-commerce is a vital force of the Internet'; 'an important catalyst for achieving the aims of the EU 2020 strategy'; 'it is important for all stakeholders to cooperate'. This does nothing to facilitate actual commerce and free exchange. You do not need directives and regulations to allow businesses to buy and sell to each other: it is what they do, without having to be expressly legalised.
When one of my constituents is selling by Internet to a company on the other side of the world, in Australia or New Zealand, they manage to do it without the regulatory superstructure of the EU's single market. In fact, they often do it with far fewer problems than when trying to negotiate their way through the tangle of European rules, which perhaps explains why, in the years of our membership of the European Union, our trade has been in surplus with every continent in the world except Europe. It perhaps explains now why, with the rise of the technological revolution, my constituents are rediscovering their global vocation.
(IT) Madam President, ladies and gentlemen, as may clearly be seen from this report, air traffic has now been increasing steadily for years. Despite great progress with safety, this inevitably involves an increased risk of accidents.
The European regulations on investigation of air accidents are set out in a 1994 directive, drawn up when the EASA, the European Aviation Safety Agency, had not yet been set up. I therefore fully support the rapporteur's aim of establishing a clear legal framework through a new regulation that makes the EASA the main agent of aviation safety within Europe.
(ES) Madam President, the regulation improves safety investigations into how to avoid accidents in the future, coordination through the creation of the Network and care for victims and their families, but I am disappointed that two issues have not been included: firstly, the principle of just culture, so that personnel are not sanctioned for decisions taken in accordance with their experience and training, without serious negligence, deliberate infringements or acts of destruction being tolerated under any circumstances; secondly, the demand for a self-regulating code to avoid the disclosure of sensitive information that may get into the hands of the media, thus avoiding the gratuitous suffering of families.
(CS) Madam President, we know that the existing Community system for civil aviation accident investigations is not as good as it might be. Over the last few years, there has been dramatic transport growth and expansion of the European Union, and there are better investigative methods. The aim of this regulation is therefore to respond to the situation that has arisen, and to ensure more effective accident prevention.
The proposed regulation will make it possible to involve the EASA agency - which has existed since 2002 and is responsible for certifying aircraft - in the accident investigation process, to create a European network of civil aviation investigation bodies, and to propose changes to the character and scope of submitted investigation reports, including a requirement for lists of passengers on board aircraft involved in disasters to be made available. The text under discussion results from a compromise between Parliament and the Council. The Czech Republic has agreed to the compromise in the Council. The report is of a technical nature and will contribute to greater safety in aviation. I have therefore voted in favour of this report.
(PL) The volcanic eruption in Iceland in April showed that the entire continent of Europe is, in fact, stuck with aviation. At the moment, there is no alternative. Neither rail transport nor any other branch of transport was able to replace aviation, hence the question of its safety and reliability. In the case of aviation incidents - this is what we are interested in - or air disasters, it is absolutely crucial to be able to determine the causes effectively, so that, firstly, liability can be established. However, even more importantly, we need to be able to prevent incidents, especially near collisions, and disasters in this extremely important area of transport.
I would like to express regard both for the rapporteur and the shadow rapporteurs for covering a range of matters. They have highlighted areas of responsibility and ways to resolve problems. It is a good regulation. I endorsed it.
(IT) Madam President, ladies and gentlemen, over recent years, many Member States have endured frequent interruptions in their gas supplies, showing that the European Union's increasing dependency on foreign energy supplies can harm the long-term economic and political interests of Member States.
I fully support the notion that energy security should be considered an essential factor in the global security of the European Union and that the guarantee of maintaining gas supplies in the EU, particularly during crisis situations, must, in turn, be considered a strategic objective.
For this reason, I voted in favour of this report and I echo the rapporteur in hoping that this regulation will be applied quickly.
(SK) The gas crisis between Russia and Ukraine last winter had a negative impact on European citizens and the European economy, while revealing the extent of the European Union's vulnerability and dependency on supplies from abroad.
The Union should create its own energy policy in a spirit of solidarity, and thus ensure the security of energy supplies throughout the EU, in accordance with the new powers granted under the Treaty of Lisbon. Regarding sudden disruptions to gas supply, I agree with the opinion of the rapporteur, who has strengthened the provisions of the article dealing with the options for declaring a state of emergency in the Community for a defined geographical area, in other words, in a country which is, for example, experiencing a crisis with a complete collapse in gas supplies, even if the decline at the EU level has not reached the 10% threshold. I also consider it correct to establish a specific Community mechanism that will be implemented at the regional level.
(PL) Security of gas supply was, is and will, for a long time, be an issue which is crucial for the international political situation, but which, above all else, is crucial for ensuring the right living conditions for the residents of Europe by guaranteeing the right amounts of this essential natural resource. The ideas proposed by the author of the report, such as improving the system for declaring emergencies by relating the criteria to a particular geographical area, defining explicit thresholds which will enable Member States to intervene in the market, and centralisation and strengthening of the protection of data concerning supply and commercial information will, without doubt, improve security of supply and guarantee its continuity. This problem is particularly significant for economies which are based on gas as a source of energy, and we have many of these in Europe. Naturally, I endorsed the report.
(PL) We have adopted an important report on the security of gas supply. The measures proposed in the report are a step in the right direction, but they do not give society or the economy a full sense of security. The experience of recent years shows that a number of Member States have been acting in their own interests and have not been trying to build a true, coordinated and mutually beneficial European policy in this area.
We should endeavour to achieve the separation of extraction from transmission, and we should eliminate monopolies and remove gas from the arena of international politics. Diversification of sources and routes of gas supply, infrastructure development, cooperation of entities involved in gas and working together at supranational level are essential steps which should be taken. In my opinion, this document is the beginning of the construction of a common energy policy.
(LV) Thank you, Madam President. Security of gas supply is one of the most important aspects of Europe's economic and strategic security. The ability to speak with one voice in energy policy questions with energy suppliers is one of our key goals. I greatly value what Commissioner Oettinger has achieved, but I consider that the five or seven years he mentioned for discussions with the Member States is too long a period. A common energy policy is needed urgently. It is essential to secure diversity of sources of supply, especially for the Baltic States, because a single provider - Russia - is exploiting its monopoly position in order to interfere in the political events of the states depending on it. Interconnections for gas supply in Europe must be established, based on the principle of solidarity, which is the foundation stone of European Union policy. A situation in which we had diversified gas suppliers but the gas still had to be piped through Russia would be intolerable. Europe must develop direct cooperation with Central Asian and Transcaucasian states, it must research tight gas and shale gas projects and alternative sources of energy. Thank you.
(IT) Madam President, ladies and gentlemen, I also voted in favour of this measure. It is time for the European Union to regulate energy security and the energy supply with clarity: last year's dispute showed us the strength of our dependency on energy from third countries.
The regulation approved in this Chamber finally tackles this problem in an attempt to prevent further crises, taking an important step forward in energy security. Member States are called upon to guarantee appropriate energy coverage for families and protected customers; in other words, for essential structures and services. They are also called upon to draw up preventive and emergency plans.
We are therefore progressing towards the principle of State subsidiarity, so dear to the Union and to my parliamentary group. I particularly support Amendment 62. Lastly, I call your attention, if you will permit me, to my country's far-sightedness in having opened up a number of channels of communication with countries that own large gas reserves.
(LT) Today, the European Parliament adopted a regulation on safeguarding the security of gas supply. This is a very important step towards the implementation of a common European Union energy policy. It is a step towards energy solidarity among European Union Member States and greater regional cooperation.
I voted for this document because I believe that this regulation will allow us to ensure that European Union energy islands, like the Baltic States for instance, still have gas when those who monopolise supply unilaterally turn off the taps.
This regulation also paves the way to European Union financing for energy infrastructure projects contributing to the abolition of energy isolation. However, provisions in the regulation planning stricter observation of the activities of third country suppliers such as Gazprom, above all, in the area of competition, were rejected, and the regulation limits itself to general provisions.
The second equally important aspect is environmental protection. Given that the regulation provides for the opportunity for third country projects to be financed with European Union funds, I hope that the European Commission will hurry to implement the independent environmental impact assessment instrument.
(IT) Madam President, ladies and gentlemen, the purpose of this agreement is to strengthen cooperation between the governments of the countries concerned in order to speed up the process for readmitting persons residing without authorisation, and to do so by clearly setting out all the necessary technical provisions: readmission applications, means of evidence, time limits, transfer modalities and modes of transport.
I voted in favour because I am convinced that this agreement is necessary as a fundamental tool in the fight against illegal immigration in the European Union.
The agreement contains a clause of non-affection in respect of other international law and data protection rules: the States have to comply with relevant obligations arising from international law, such as the principle of non-refoulement, and they will be held liable for expulsions before their national courts.
The principle of non-refoulement also has procedural implications, since States are required to conduct an assessment of the risk of ill-treatment, including in cases of indirect removal to an intermediary country.
The Agreement also establishes - and I shall finish here - a Joint Readmission Committee, and I would like to emphasise at this point, Madam President, that the European Parliament will unfortunately not be part of it. I therefore call on the European Commission to duly report back to us on its activities at regular intervals.
How ironic that the European Parliament is voting today on an agreement to kick poor and penniless Pakistani citizens out of the European Union and back to a homeland that is ravaged by disastrous flooding. The long-suffering poor and peasants and workers of Pakistan are suffering even more than ever, with 20% of their country devastated by the floods, with crops destroyed, cattle killed, children going hungry and up to 20 million people affected.
It would be much more appropriate for us to discuss how we can attack, relieve and end poverty in Pakistan, for example, by forcing the International Monetary Fund to cancel the crushing burden of debt on Pakistan, to remove the burden of personal debt on the workers and poor of Pakistan by the cancellation of those debts, and to increase the aid to relieve the suffering, with such aid not being channelled through a corrupt government, but under the democratic control of peasants, workers and the poor, who are the real victims of this situation. That would be a far more appropriate response to the suffering of the people of Pakistan.
Madam President, I abstained on the vote on an agreement between the European Union and Pakistan. The agreement appears to enhance the ability of nation states, or Member States I should say, to return illegal immigrants to Pakistan. On the face of it, that would seem to be desirable for the United Kingdom, but it should only be for Britain, as an independent sovereign nation state, to decide who can and cannot enter her borders.
To vote in favour of this agreement would be to cede that right to the European Union, which is something I could not possibly do. Britain must gain control of its immigration policy, legal and illegal, and not surrender it to the European Union.
What I would like to say is that the Danish Liberals are very pleased with today's vote on the readmission agreement between the EU and Pakistan. Finally, after several years of negotiations between the Commission and Pakistan, an agreement has been reached which will allow the readmission of migrants who no longer fulfil the conditions for entry to, or residence in, any of the EU Member States.
This agreement is an important instrument in the struggle against illegal migration into the European Union, especially because Pakistan is an important country of origin and transit of migrants. With this agreement, Pakistan agrees to take back its own nationals and, under certain conditions, third country nationals too. This agreement will enhance security on European territory.
(IT) Madam President, ladies and gentlemen, I voted in favour of the Kazak report on relations between the European Union and Turkey, as voted for within the Committee on International Trade and in the Chamber. Although Turkey built a customs barrier with Europe some time ago, many obstacles and barriers to trade are still in force between both parties.
If we wish to contribute to a specific and positive increase in trade, Turkey must take into account the position of Parliament and therefore ensure greater alignment of Turkish legislation with the Community acquis as regards free trade, must implement specific procedures to combat counterfeiting - which also touch on sectors important to public health, such as pharmaceuticals - and must guarantee free movement of goods in the customs area by withdrawing burdensome import procedures that damage the European manufacturing and farming industry.
It must also avoid discriminatory practices against European industry with regard to public contracts and come into line with agreements adopted by the World Trade Organisation.
(BG) Madam President, I naturally voted against the Kazak report given the arguments I presented to the Chamber. I cannot vote for a report drafted by a rapporteur who is practically indebted for his whole education, costing huge sums of money, funded directly by the Turkish Government. This represents a conflict of interest in my book. It means to me that the report cannot be drafted impartially, which is why I voted against it.
I would also like to make a further point. We can see that this report contains points which have nothing to do with either trade or the economy. This report mentions and praises the latest change to the Turkish constitution, which I see as nothing more than a victory for the Islamists over the people who want Turkey to be a secular country. Unfortunately, it was the military who - along with the judicial system, I might add - guaranteed Turkey's secular nature.
Turkey lurched and is lurching ever further down an Islamist path and I voted against this report because I do not agree with us applauding this situation.
(IT) Madam President, ladies and gentlemen, Turkey's role as a world trade actor has grown in recent years, particularly as the country is capitalising more on its unique geopolitical position.
The creation of a customs union with the European Union in 1996 allowed for the deepening of economic relations. A considerable degree of market integration has been achieved since, particularly with regard to the free movement of goods. A particular recent noteworthy achievement towards integration has been the adoption of a new Turkish Customs Code and the introduction of the Generalised System of Preferences.
We cannot deny that Turkey has become a key trading partner of the European Union in recent years. Indeed, it ranks seventh in the EU's top import markets and fifth in its export markets.
It has become an investment base for European businesses, with increasing integration into the EU's supply and production chain, often within high value added segments.
I voted in favour of this report, Madam President, because I agree with the idea that we must first make the customs union more functional. I therefore support this relationship between Turkey and the European Union.
(DE) Madam President, there is a comprehensive trading relationship between the European Union and Turkey. Since 1996, there has also been a customs union and despite all of this, there are still a number of trade barriers in place. Therefore, I am particularly pleased that Parliament has today called on the Republic of Turkey to abolish its overly complex import procedures and to align its quota system for processed agricultural products, as these do not comply with the terms of the customs union.
Secondly, we must also work together to ensure that agricultural products imported from the Republic of Turkey meet the same standards as those produced in the European Union.
I have voted in favour of the report today. However, it is true that there is still a lot to be done. Let us get to work!
(IT) Madam President, ladies and gentlemen, I congratulate the rapporteur on his work and, above all, on his approach to this topic, since we have been holding talks with Turkey on its accession to the Union for many years. Therefore, this is a difficult moment.
It goes without saying that Turkey represents an excellent trading partner for Europe, aided by its favourable position as a natural gateway to Asia. The European Union is Turkey's biggest trading partner. The statistics are good; they are reassuring.
These trade relations must be improved, and I therefore agree with paragraphs 16 and 20, calling on Turkey to remove the import licences and overturn the ban on imports of certain pharmaceutical products.
Lastly, I also agree that the customs union should be made stronger and more far-reaching so as to make trade increasingly profitable.
(NL) Madam President, I have voted in favour of the Kazak report because it will improve economic and trade relations with Turkey. It will strengthen the neighbourly bonds between the European Union and Turkey. That, and no more than that, is exactly what we need.
I have abstained from voting on amendment 1 by the Europe of Freedom and Democracy Group. I share their view that Turkey should not accede to the European Union, but the Kazak report did not cover that issue. That is why I abstained from voting on that amendment and, indeed, why I voted in favour of the report, because, ultimately, we need to foster good neighbourly relations with Turkey.
(PL) Despite the improvement in relations between the Union and Turkey, difficulties still exist in the form of tariff and non-tariff barriers which, along with other formalities and procedures, need to be simplified. There are problematic questions on both sides. These include the failure to respect intellectual property rights and the problem of counterfeit products on our partner's side.
We do want to be in partnership with Turkey, so we should very carefully look at the causes of disturbances to trade, before they turn into a more serious problem. Is it possible that, because of the many years of waiting for the Union to adopt a common position on the country's membership, Turkey is now starting to look for alternative allies? Relations between the economies of the Union and Turkey should also be analysed in the light of the demographic structure of both sides and forecasts for the future.
(NL) I have, of course, voted in favour of the amendment by the Europe of Freedom and Democracy Group and against the Kazak report because it is perfectly possible to maintain optimal trade relations with Turkey without this country acceding to the European Union.
The rapporteur seems to have been walking around with his eyes shut, seeing as he wrote that the outcome of the recent referendum in Turkey would promote democratisation in that country. On the contrary, what is beyond dispute is that the Islamists from the AKP have definitively inclined their party's power base to their side. After islamising everyday street and social life, they have now paved the way for total islamisation of Turkish public institutions. Let there be no doubt: the amendments to Turkey's constitution that have been approved are nothing more and nothing less than an outright attack on the army and the Constitutional Court as the last secular institutions in Turkey.
(IT) Madam President, ladies and gentlemen, the report approved today is a step in the right direction for the conservation of biodiversity and ecosystems. The concept of biodiversity has at last been associated with that of responsible management.
We must immediately adopt implementing policies on eco-compatibility if we are to save our planet and sustain future generations. After our failure to achieve our aim of halting biodiversity loss by 2010, we must use this 10-year postponement for a serious awareness-raising exercise on the part of States and institutions.
The environmental heritage of the European Union, ranging from maquis to conifer forests, boasts a practically unique wealth of flora and fauna in biodiversity terms. Halting the loss of this environmental heritage - I am about to finish - is a duty that we owe to ourselves and to future generations.
(SL) I have voted in favour of the report on the implementation of EU legislation aimed at the conservation of biodiversity.
The report proposes many positive requirements, but its key finding is that results have not been achieved because of a lack of political will. That is also the reason why the legislation has not been properly implemented; there are data gaps, monitoring and funding are insufficient, and the integration into sectoral policies is poor.
We need much clearer reporting, both on good practice and on countries which have not been successful in this field. Here, the European Commission should not exercise a political role, but a strictly professional one. We have to protect nature and the future of mankind, not the governments of individual Member States.
(IT) Madam President, ladies and gentlemen, the conservation of biodiversity and ecosystems and the fight to prevent their further degradation are challenges of inestimable value for our society. Halting the loss of biodiversity is not merely our moral duty; it is also a political and economic duty: preserving our planet so that it can sustain future generations.
As is customary in European environmental policy, the directives in this area afford the necessary flexibility to tailor implementing measures to local circumstances. This approach is undoubtedly justified by the principles of subsidiarity and proportionality, but differences between Member States are often so great that the effectiveness of the directives suffers as a result.
I agree with the rapporteur when she states that, as a result of what is often a sector-based approach to biodiversity, EU budget financing of biodiversity and ecosystem measures is highly fragmented, too.
While fragmented financing may have a positive impact in that a number of sources can be tapped, mandatory cofinancing and a 'pick and choose' approach in rural and structural policy, for instance, mean that only Member States making this conscious decision actually use these funds for biodiversity purposes.
(SK) In the European Union, the threat of extinction hangs over 42% of mammals, 43% of birds, 30% of amphibians, 45% of reptiles and 52% of fish, and the level of loss is set to increase tenfold by 2050.
Unfortunately, the urgency of the situation is not understood by European Union citizens, and the European Commission has a lukewarm approach to these numbers. This can be seen from the lack of determination when it comes to consistently and duly applying environmental directives, and the unwillingness to mount proceedings against Member States over infringements of regulations. If we honestly care about handing over to our children and future generations an environment that is at least in part the same as the one we have today, we cannot defer or avoid taking action. I therefore support the proposed steps, which might help to prevent irreversible damage being done to the environment.
(DE) Madam President, the diversity of plant and animal species forms the basis for supplying the growing world population with food and raw materials. It is also essential to our efforts to adapt to climate change. Biodiversity is under threat throughout the world, in particular, from the human race. Therefore, we must bring a halt to the loss of biodiversity and attempt to rectify the damage that has been caused. The best way of protecting biodiversity is to make sustainable use of it. This means that in this instance, European farmers should be our allies and not our opponents. We should increasingly regard them as our allies in future.
Let me end, though, on a positive note. In the region which I represent, the free state of Saxony, we have succeeded in reintroducing the wolf after an absence of 200 years. This is a good example and it must be followed by other good examples.
(SK) The environment and its biodiversity face a particular problem at the moment, with methods of production and a lifestyle that only regard nature as a commodity and a means for satisfying human needs.
Since we now, unfortunately, ignore the ethical and ecological significance of biodiversity, we should at least be consistent about placing a value on it. The economic value of nature is reflected little, if at all, in the current pricing system. In order for us to prevent financial and other losses, we should adopt appropriate laws, and also promote the importance of biodiversity among European Union citizens. Most citizens undoubtedly consider biodiversity loss to be a serious problem, but they do not unfortunately see that it applies to them personally. One of the important causes of the passivity of ordinary people in the fight against biodiversity loss is their lack of knowledge as to what they can do.
I voted in favour of the submitted report for this reason, and I also agree with the rapporteur that there is an urgent need for a public awareness campaign in this area.
(PL) The riches of nature are the greatest fortune which humanity possesses. Unfortunately, as people, we do a very great deal to cause the loss of that wealth. The creation of programmes such as Nature 2000 is one step we have taken to protect nature from ourselves. Attention should also be paid to stricter legislation and high fines for people or firms for consciously contributing to the destruction of the diversity of Europe's natural riches.
I also support the part of the de Lange report which talks about the common agricultural policy rewarding farmers for providing additional ecosystem services. Farmers love the land and they love and protect nature, and they protect it even when they are not given any additional bonuses. Financial support is, however, essential, so that the farmers do not bear all the costs associated with protecting biodiversity themselves.
(LT) The conservation of biological diversity is linked to many other European Union policies. The fishing, energy and agricultural sectors all have an impact, in this case, on the grave state of the Baltic Sea. According to research, this sea, which is practically an internal sea of the European Union, is one of the worst polluted.
The European Commission expresses concern over the decline in biodiversity, but at the same time, insufficient effort is being made to combat the factors causing this process. In terms of the European Union, it probably needs to be said that every EU Member State must do its homework. Each must make efforts to ensure a sustainable fishing policy and the proper functioning of Natura 2000 in order to reduce pollution, both CO2 emissions and sewage pollution, and to reduce the amount of pesticides and phosphates.
It is exactly these factors which, in this instance, are contributing significantly to the eutrophication of the Baltic Sea, which is causing the decline in biodiversity. The irresponsible implementation of so-called commercial energy projects in the Baltic Sea and a lack of criticism as regards their implementation are contributing considerably to this pollution.
(IT) Madam President, ladies and gentlemen, our vote on the report was very diverse and rich in ideas on how to improve our actions to prevent environmental disasters.
It is based on the consideration that current preventive measures have unfortunately proved inadequate or not been implemented. This means we are faced with a twofold need: to implement certain improved national and European measures, with a requirement to change conditions of access to the Solidarity Fund, and the equally important need for regions and local authorities to pay greater attention to disaster prevention. This report calls on them to improve the inclusion of disaster prevention in programming instruments and operational programmes. This is a step forward, one of the many we are making towards improved land conservation policies.
(IT) Madam President, ladies and gentlemen, rural depopulation, desertification and the increased rate of disastrous events - excessive rainfall, drought, hail, fires, and so on - force Member States to intervene with limited resources and limited means. The most important issue I would like to highlight here is the survival of the farming world, because it is often subject to natural disasters that slash farm incomes.
The European Commission must therefore undertake to set up a European agricultural public insurance scheme to better address the risk and income instability of farmers related to natural and man-made disasters, as indicated in paragraph 37 of Mr Ferreira's proposal, of which I have just voted in favour.
(PL) Helping the poorest is one of the European Union's most fundamental functions. There is no question about this, and I congratulate the author of the report for dealing with this. However, as a member of the Committee on Agriculture and Rural Development, I feel obliged to draw attention to paragraph 54 of the report, in which the rapporteur recommends a revision of subsidy policies under the common agricultural policy.
I agree that revision of the system of support is needed, but we cannot allow a repeat of the situation which resulted from the reform of the sugar market. That reform was supposed to support the poorest producers in third countries, but it was the great landowners of South America who benefited, and not the owners of the smallest plantations. Therefore, let us be careful and carry out accurate analyses before we make a decision about introducing any kind of reform. I voted against paragraph 54, but endorsed the report as a whole.
(NL) The present report is actually quite balanced, but I have voted against it, nonetheless. Even though the report is balanced, it is based on the premise that if we just continue giving ever more money and aid to Africa, especially sub-Saharan Africa, then this continent will eventually receive this aid. That might be the politically correct thing to say, but I fear that it does not reflect the reality.
When we look at how many funds we have invested in sub-Saharan Africa since the 1940s, we can see that we are talking about many hundreds of billions of dollars or euros, and the result today is only more poverty and more misery. I think that we should continue to develop emergency aid and that, in other respects, we should systematically cut back on such long-term assistance.
Above all, we must ensure that we discourage systematic capital flight from North Africa to the rich countries. The illegal flight of capital over the past forty years amounts to some USD 1.8 trillion! You cannot begin to imagine what we could do for sub-Saharan Africa with those funds.
(IT) Madam President, ladies and gentlemen, my compliments to the rapporteur on her work. The European Union has always been committed to supporting developing countries, and the report we have voted on today reminds us that we still have much, much more to do.
In order to improve conditions in these countries, we must encourage the development of labour law standards, of occupational safety standards - on this subject, I would like to emphasise my appreciation for paragraph 38 pointing out the importance of gender equality for the economic success of states. We must, in fact, guarantee women fair access to the world of work.
As the rapporteur rightly stresses in paragraph 37, the European Union must use all the instruments at its disposal to commit itself to eradicating child labour, which is one of the greatest obstacles to poverty reduction. This report covers some major and important points. I therefore voted in favour.
Madam President, I think there will be consensus across this House. I do not think anyone can be against the idea of poverty reduction and job creation in developing countries.
A couple of years ago, I ran a workshop in Côte d'Ivoire, where I spoke to young African politicians. I asked how we from the European Union could help them. They gave me a number of pointers. Firstly, they said that we should make sure that the aid we send to them does not help to keep corrupt governments in power. All too often, that is the problem.
Secondly, they said that we should encourage open markets and liberalisation, making sure they get away from state monopolies that provide them with bad services. Thirdly, we should reform the common agricultural policy - or get rid of it - and get rid of those subsidies that allow farmers in the EU to undercut farmers in developing countries. They also said that we should get rid of ideas about border adjustment measures, which is basically green imperialism to keep imports from developing countries out.
Finally, we are discussing the Alternative Investment Fund Managers Directive. The EPP, the Socialists and the Greens are looking to ban investment in developing countries. We must tackle that sort of economic nonsense.
(GA) Madam President, I was pleased to vote for this report and it shows that we are not forgetting the world's poor, in spite of there being a recession.
At the same time, I must say that I was in Africa as a voluntary worker several years ago; I used to buy a newspaper every day and was surprised by the number of articles criticising the NGOs. It was not that they were not doing good work, but that they were trying to get across their own culture, outlook and views about the world and impose them on local people.
It is time for us to have a debate. As part of that debate, not only should we make contact with the governments of those countries but, more importantly, we should talk to local leaders, social organisations, ministers, priests and so on, and do good with the money that we spend in those poor countries.
Written explanations of vote
I voted for this report to ensure that financial resources are provided to cover the modification to the OLAF establishment plan and to include this adjustment in the 2010 budget.
The European Anti-Fraud Office (OLAF) has been doing a commendable job in fighting fraud at European level. Reinforcing the means at its disposal and its workforce justifies an increase in its budget, which I willingly support. Obviously, I would prefer this not to prove necessary and OLAF to have more funds and more staff available right now to make it better able to carry out the important mission to which it is committed. A stronger, more independent and more active OLAF is essential for an EU that wants to be more transparent and understandable for the European public.
This Draft amending budget No 5 to the general budget for 2010 (No 5/2010) covers modifications to the establishment plan of the European Anti-Fraud Office (OLAF), the revision of the forecast of traditional own resources, value-added tax (VAT) and gross national income (GNI) bases, the budgeting of the relevant UK corrections as well as their financing, and a revision of the financing of GNI reductions in favour of the Netherlands and Sweden in 2010, resulting in a change in the distribution between Member States of their own-resources contributions to the EU budget. The rules for calculating these own resources are set out in detail in the relevant legislation. With regard to OLAF, the Commission is proposing an additional 20 permanent administrator (AD) posts, as the Office now has the opportunity to bring the adaptation of its establishment plan to an end by recruiting the corresponding number of laureates as permanent officials.
I should like to express here that I strongly disagree with the way OLAF currently operates. Although fraud needs to be tackled, it should be done in a way that benefits European citizens and therefore, in an independent and effective way that protects the personal data of all citizens.
As it stands, OLAF is incapable of meeting these requirements. However, this text specifically refers to the transformation of temporary employment contracts into permanent employment contracts. No employee, regardless of where they work, should be refused the right to a decent contract. I will therefore abstain.
The aim of the European Anti-Fraud Office (OLAF) is to protect the financial interests of the European Union and fight fraud, corruption and any other irregular activities, including malpractice committed in the European institutions. Therefore, given the important role it performs, it has to be provided with the material and human resources needed for it to achieve its aims. Despite the crisis that the EU is experiencing, adoption of this amending budget is justified in order to provide OLAF with the means required for it to operate properly.
I abstained from voting because, although I am in favour of creating an additional 20 permanent posts for staff employed on temporary contracts in the European Anti-Fraud Office, I do not believe that the United Kingdom's budgetary imbalance should still be corrected today. The rebate was granted to the United Kingdom in 1984 because it was considered a depressed area. Furthermore, I do not believe it is fair that since 2002, Germany, the Netherlands, Sweden and Austria have been paying only 25% of what they owe.
With Council Regulation (EC) No 2007/2000, the Union granted privileged duty-free access to the EU market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process, in order to revitalise the Western Balkan economies. This regulation, following its numerous amendments, was codified by Council Regulation (EC) No 1215/2009.
The trade preferences were granted for a period ending on 31 December 2010 and currently apply to Bosnia and Herzegovina, Serbia and Kosovo for all the products under the scope of the aforesaid regulation. The termination of the trade preferences would take from the beneficiaries an objective economic advantage in their trade with the EU.
In this context, the objective of this proposal for a regulation of the European Parliament and of the Council is to amend Council Regulation (EC) No 1215/2009 to permit the extension of its validity until 31 December 2015, and make certain adjustments consequent to the entry into force of the stabilisation and association agreements with Bosnia and Herzegovina and Serbia.
in writing. - An important vote, the one on the budget. In fact, whereas the Council's position on Draft amending budget No 5/2010 covers modifications to OLAF's establishment plan, without additional financial provisions, as well as the revision of the forecast for Traditional Own Resources (TOR, i.e. customs duties and sugar sector levies), VAT and GNI bases, the budgeting of the relevant UK corrections as well as their financing and revision of financing of GNI reductions in favour of the Netherlands and Sweden in 2010, resulting in a change in the distribution between Member States of their own-resources contributions to the EU budget, whereas the purpose of Draft amending budget No 5/2010 is to formally enter this budgetary adjustment into the 2010 budget, and whereas the Council adopted its position on 13 September 2010, we took note of Draft amending budget No 5/2010; and approved Council's position on Draft amending budget No 5/2010 unamended and instructs its President to declare that Amending budget No x/2010 has been definitively adopted and to arrange for its publication in the Official Journal of the European Union.
in writing. - (DE) The Commission is proposing 20 additional permanent administrator (AD) posts for the European Anti-Fraud Office (OLAF), because the office now has the opportunity to bring the process of adapting its establishment plan to an end by recruiting the corresponding number of laureates as permanent officials.
In recent years, the European Parliament has repeatedly and, most recently, on 5 May 2010, expressed the view that OLAF should gradually move in the direction of comprehensive and unlimited institutional independence, in order to ensure that its activities cannot be deliberately or unintentionally restricted by the fact that its staff and management form part of the structure of the European Commission.
I voted in favour of this report because I believe that e-commerce cannot stay on the fringes of the internal market, as it is an important, forward-looking sector for economic growth in Europe.
E-commerce can contribute to the knowledge economy, confer added value and opportunities on European companies and consumers, and improve the competitiveness of our economy in the context of the Europe 2020 strategy, including by developing and promoting new forms of entrepreneurship for small and medium-sized businesses. In the past year, one out of every three consumers in Europe has bought at least one item online, but only 7% of European consumers dared to do so in another Member State.
This trend must be reversed and the idea advocated by the rapporteur of creating a European trust mark could be useful in achieving that. The need to develop a secure and innovative method of online payment could also contribute to European consumers' increased confidence in e-services in other Member States. Naturally, Internet access must be expanded and democratised within the EU. It falls to the Commission to work to prevent the diversity of consumer protection rules from being an obstacle to the development of e-commerce within Europe.
Since it is crucial to the aims of the EU's Europe 2020 strategy that electronic commerce be widespread throughout Europe, I support what the report says on the implementation of measures to encourage and strengthen electronic commerce in the internal market.
Electronic commerce is of particular importance for entrepreneurs and SMEs. Electronic commerce and an online European internal market will help entrepreneurs and small firms to provide innovative high quality services appropriate for consumers and this will strengthen their competitiveness in the global economy.
The targets for broadband access must be achieved, and everyone in the EU must have access to basic broadband services by 2013. I welcome what the report says on this.
I also support what it says about advertising on electronic commerce and about encouraging customers to inform themselves of their rights. It is important that European customers trust the system when they are buying online.
in writing. - (LT) I voted for this report. The potential of the internal market for e-commerce is not completely unlocked for many reasons. Consumers do not trust the security of the electronic market and many of them do not buy online because consumer protection rules and the level of protection differ significantly. I believe that we must increase consumers' trust in the online market, by informing them of their rights, secure payment methods and ensuring consumer protection in the areas of security and personal data protection.
I agree with the proposal for the creation and implementation of a European trust mark which would give buyers more faith in the Internet. Some businesses also fail to exploit the economic market because of certain inconveniences. Therefore, we must develop initiatives to incentivise entrepreneurs to trade on the Internet, by improving payment mechanisms used on the Internet for example, simplify the Value Added Tax (VAT) reporting obligations, make postal and banking costs uniform, and resolve conflicts between suppliers and consumers more effectively.
The state of e-commerce is constantly changing at the moment. It has already ceased to be an emerging technology and is an increasingly widespread reality. It is a very important means of promoting cross-border trade, improving access to a wider range of higher quality products and competitively reducing prices.
Nevertheless, 10 years after the adoption of the e-Commerce Directive, cross-border e-commerce is not growing as quickly as domestic e-commerce, with 60% of attempted cross-border Internet orders failing for technical and legal reasons.
I voted in favour of this report because it identifies the problems that affect European e-commerce, as well as showing the way towards the creation of a true single online market for Europe. Achieving this requires better implementation of European legislation for the benefit of all European consumers and retailers; increasing efforts to achieve a high level of protection for the users of e-commerce; giving these users the confidence to explore the single market in all its potential; and informing them about their rights regarding e-commerce and how to safeguard them.
I voted in favour of this report for the benefits gained by SMEs and the development of the digital society, as well as to counteract the fragmentation of the market and standardise regulations.
Establishing a proper online single market for Europe is one of the great challenges we are currently facing. Especially in the current economic crisis, it is becoming all the more important for Europe to make efforts to remove the barriers preventing e-commerce. At the moment, the EU is a market with 500 million consumers. However, this situation is not reflected at all in the volume of online transactions carried out. The reason for this is not because European consumers are not keen on e-commerce, but because, once they have made the decision to make a purchase online, they come up against all sorts of problems and, in the end, it transpires that the transaction cannot be carried out. The figures stated in the report on e-commerce are relevant in this respect.
There are currently too many differences between Member States when it comes to e-commerce, a situation which can only cause consumer dissatisfaction. Given that the report also states that this form of commerce, along with innovative services and eco-industries, offers the largest growth and employment potential for the future, and therefore represents a new frontier of the single market, the measures proposed by the Commission, supplemented by those suggested by Parliament, must be implemented without delay.
E-commerce constitutes an important Internet contribution to economic activity. It is therefore important to remove any obstacles to the single market in this sector as a fragmented set of national rules impedes the vitality of this profitable sector. I agree with the rapporteur in highlighting the shortcomings of e-commerce with regard to consumers. It is regrettable that 61% of cross-border transactions cannot be completed because online shops do not serve the consumer's country. Add to this user fears regarding security of payments. The ability to carry out online purchases is usually dependent on the quality of the Internet connection. Priority should be given to increasing the number of Internet users, in particular, by improving the quality of the connection's performance and by making prices more attractive. It is also necessary to increase consumer trust while shopping online. Like the rapporteur, I am in favour of creating a European trust mark as well as improved supervision of the web, particularly from the point of view of personal data protection. A special effort should also be made to protect minors who use the Internet.
The internal market for e-commerce is crucial for Europe, particularly if it is to attain the targets set out in the EU 2020 strategy. There are still obstacles to overcome, however. This report puts forward measures aimed at doing just that. The ones I consider particularly interesting are the control of copyright infringements on the Internet and the development of a safe and innovative system of online payment which does not impose fees that might undercut or limit choice. It will thus be easier to fight piracy, encourage businesses to trade on the Internet and also facilitate user access and confidence in the Internet.
E-commerce represents a market of critical importance for the EU in the 21st century, not least in pursuing the objectives of the Europe 2020 strategy. We are facing the enormous challenge of creating a truly single online market for Europe that will allow the EU to compete in the global market. The confidence of European businesses and consumers in the digital field is limited because of unnecessary barriers to e-commerce, such as the fragmentation of the European market, the lack of security for consumers, the lack of security for transactions, the lack of redress mechanisms, etc. It is essential to simplify the cross-border rules and find practical solutions to issues such as copyright, consumer protection, labelling and sector-specific rules, e-waste and recycling fees, and online reporting and invoicing.
It is essential for existing legislation, such as the Services Directive, to be fully transposed and implemented. At the same time, the Commission must conclude its assessment of the EU legislation applicable to the single digital market and present any initiatives that seem necessary in order to deal with the main obstacles. I support the Commission's 13 recommendations aimed at developing policies and practices in the field of cross-border e-commerce.
E-commerce is vital for the development of the internal market: it removes information barriers, approaching the ideal of perfect competition to the benefit of consumers. It is capable of widening the potential market for small internal producers which would not be in a position to trade in other EU countries, protecting them and promoting job creation in the manufacturing sector.
Furthermore, the distance between central and outlying areas is reduced, thereby improving the quality of life in rural areas thanks to an increased supply of products, and it promotes uniform standards for the goods sold thanks to the placing of the same products on several markets. It is vital, therefore, to address and overcome the main obstacles to use of the Internet for the sale of goods: security and guarantees. This task, given the lack of physical borders, must fall to the relevant supra-national bodies, which, in our territory, are the European institutions.
This report provides traders with a framework of rules for operating and for planning their investments, it provides consumers with certainty regarding the guarantees afforded to them, and it puts producers one step ahead in tackling the crisis. At last!
As a result of the rate of online fraud, which is still fairly high, there remains a large degree of distrust in online shopping. This is why I voted for this resolution, which calls on the Commission to create a European early warning system, including a database, aimed at stopping illegal commercial practices, combating fraudulent activities and increasing consumer security during online transactions, including with regard to personal data protection. In my view, particular attention must be paid to distance contracts in order to protect consumers' rights at a time when there is a rise in the online purchase of goods and services, such as in the tourism and transport sectors.
I voted to adopt this report. In an internal market with over 500 million consumers, promoting greater flexibility in e-commerce and greater consumer confidence in online transactions will not only make it possible to exploit the economic potential of the digital single market but also encourage the development of new market niches for small and medium-sized enterprises, thus potentially creating employment. The discrepancies found between domestic and cross-border e-commerce mean that consumers, particularly those living in outlying or outermost regions and those with reduced mobility, are prevented from benefiting from this commerce, with the access it provides to a vast range of goods and services. I would point out, however, that there is an urgent need for the Services Directive - the vehicle through which the digital single market can be completed - to be properly implemented in all the Member States; in particular, it needs to be more strongly enforced with regard to the non-discrimination of customers on the basis of their nationality. I would emphasise that the 'one-stop shop' must be fully operational in order to implement the digital single market for e-commerce. Equally important, however, are measures such as harmonising postal and banking charges in the European Union, simplifying value-added tax returns for distance selling, or increasing .eu domain name registrations.
in writing. - I voted in favour of this report because in general, I can support it. In particular, I was happy to note that in committee, most of my amendments were adopted. This way, SMEs will be supported in order to become more active players on the e-commerce market. At the same time, in my opinion, the report unnecessarily brings up the issue of postal liberalisation to which I have objected in committee. I maintain this objection and continue to object to the call for liberalisation while firmly restating my call to the Commission for a moratorium on postal services liberalisation.
I voted in favour of this report. As shadow rapporteur for the opinion of the Committee on Industry, Research and Energy, I support the development of e-commerce, which is an integral part of European e-business. In future, the completion of the single ICT market in the EU will help overcome the problems which e-commerce is currently facing. Europe must become an important global facilitator in this sector. In order to achieve this, current difficulties need to be resolved urgently and in a uniform manner.
I am referring, in this instance, to the different VAT rates, consumer protection law and, above all, to the elimination of discrimination against e-commerce customers in a number of Member States, as demonstrated by certain traders and service providers. Europe must support its citizens who want to become actively involved in the online world by providing easy access to educational programmes and European funds intended specifically for purchasing hardware, software and Internet access.
I voted for the report on completing the internal market for e-commerce. One of the objectives of the EU 2020 strategy is to promote the knowledge economy. In order to fully achieve this objective, it is necessary for the European Commission to present measures aimed at increasing the speed of broadband services and rationalising these services' prices to a greater extent across the EU. It is necessary to make rules and practices uniform in order to ensure that distance traders are able to reach markets other than those contained within their national borders.
In the communication of 19 May 2010 on a digital agenda for Europe, the Commission demonstrated its desire to make online transactions simpler and more able to create confidence in digital technology. According to figures included in the report, one third of Europeans have made purchases online, but only 7% of consumers dare to choose cross-border transactions and only 12% express confidence in this type of transaction. It is therefore urgent to reinforce consumers' security (or their perception of it) in relation to these transactions in order to encourage the development of a market that has huge potential, with transactions that are easier, more convenient and, in many cases, cheaper for the consumer. For a proper single e-market, it is essential for consumers to feel secure when buying online, and for companies to understand the immense potential of online trade, to increase online availability and remove cross-border barriers.
The free movement of goods in Europe is severely hampered by fragmented sets of national rules. The figures for the state of e-commerce in the European Union show that in 2009, one in three consumers in Europe bought at least one item online, but only 7% of European consumers dared to buy any from another Member State. Unpublished EU research on e-commerce practices show that 60% of consumers' attempts to purchase items across borders in the EU fail, with the seller refusing to accept the transaction or to ship the goods, even though purchasers could save at least 10% by making an online purchase abroad (even when shipping costs were included) in half of the 11 000 cases investigated. I must therefore emphasise the need for a comprehensive legal and regulatory framework that can overcome cross-border barriers, enhance added value and regulate the risks of an activity that is constantly changing and nearly always progressing. Constant attention and monitoring are therefore required, prioritising the reliability of communications and transactions. In order to consolidate e-commerce, it is essential to work to improve the security and confidence of businesses and consumers, particularly as regards payments and delivery and return services.
The report on e-commerce contains some contradictions and an excessive insistence on creating an internal market. We acknowledge the importance of e-commerce, but there is much to do to ensure that it does not become a vehicle for serious new problems.
As we emphasised during the debate, it is important to clarify many issues, specifically: the defence of copyright, the protection of children's rights, and consumer rights and security.
It is true that the report puts forward a series of suggestions to improve the confidence of all operators in the e-commerce market, but not all of them are as appropriate as they might be or even give due consideration to all the interests and rights at stake in a process that could prove to be very complex.
It is true that the e-commerce supply chain needs to be more transparent so that the consumer always knows the identity of the supplier, as well as the latter's business name, geographical address, contact details and tax registration number. However, the rights of children and young people and of people with various dependencies must be safeguarded at all times.
Electronic commerce is creating market opportunities, especially for SMEs. Electronic commerce can play an important role in improving the competitiveness of the Irish and European economies.
in writing. - I voted in favour of this milestone report because it is a significant step towards the full implementation and integration of the European single market. In times of globalisation and digitalisation, the European Union cannot afford to lag behind in creating an efficient internal market for e-commerce which should also become competitive on the global scene. Hopefully, this report will be followed by further steps to stimulate the creation of a Europe-wide digital market. Such developments will also contribute to rethinking and relaunching the vitally important R&D activities.
What we need, first and foremost, is to monitor and follow the implementation of the report on e-commerce to ensure that EU citizens will have easier access to digital business making, both as entrepreneurs and as customers. The measures laid down in this report should considerably ease doing business across the Member States, provided that the national governments start to make real progress in unifying the rules on contracts and overcome conflicting laws.
in writing. - I welcome the call for the generation of more e-commerce within the EU borders. The EU must, however, encourage that this is done with respect to European legislation and it is essential that a high level of consumer protection is achieved.
I wish to thank my colleague, Mr Echeverría, for his excellent report, one for which I was very happy to vote. Ecommerce is a new and international sector, and, as a result, the European Union needs to assume an important role in the harmonisation of standards and practices. I would particularly like to mention those points in the report that urge us to ensure that good quality and comprehensive broadband connections are available throughout the Union. This objective is of critical importance if ecommerce is to thrive.
Bringing broadband to all EU citizens by the year 2013 and superfast broadband by 2020 are ambitious goals, but are vital for improving people's quality of life. I also wish to thank the rapporteur for his observations regarding consumer protection and the right of privacy in the world of ecommerce. This is a matter that requires careful examination in the future, especially with respect to services for children.
Although the Internet is today the fastest developing retail channel, and the number of purchases via the Internet is growing every year, the number of cross-border transactions performed between Member States is unfortunately stagnating. It could almost be said that there is no internal market in the Union in the area of B2C. In my opinion, full harmonisation of consumer law and the elimination of national exemptions, along with a liberal concept of consumer protection, would provide an important stimulus to cross-border sales of goods via electronic commerce. However, I see a major problem over the restriction of access to online services on the basis of IP address by some states. In principle, there are no legislative barriers in this area, and yet the electronic internal market is restricted in this segment.
I share the view that the Commission should employ all of its executive instruments in this case, and intervene against the creation of artificial barriers on the internal market in the form of blocking IP addresses. The report also talks of targets for 2020 in the area of access to broadband connection. Personally, I do not favour such overt objectives, particularly in a sector which is developing dynamically, and where it is therefore very difficult to predict the direction it will take over the next 10 years. Despite this criticism, I consider the report to be balanced and I have therefore voted in favour of it.
I voted for Mr Arias Echeverría's report as I believe that e-commerce is a key market in EU policy, where certain interventions to increase the competitiveness of the EU economy in the context of the EU 2020 strategy can and must be provided for.
Indeed, I believe that in order to take full advantage of the opportunities offered by the European single market, we should further develop e-commerce, which has the potential to have a positive impact on consumers and on company competitiveness alike. In a similar vein, I support the inclusion in the report of a European trust mark, necessary to guarantee the reliability and quality of goods placed on the cross-border electronic market.
At a time of crisis and financial difficulties, such as the one in which we are currently operating, we must support instruments capable of having a positive, significant effect on employment and growth, among which we can include e-commerce. I therefore feel that, in this regard, the report we adopted today is a positive result, not just for companies and SMEs, but also and, above all, for consumers.
in writing. - (PT) The single market has always been one of the great goals for the European Union to achieve. These days, cross-border e-commerce can make a very important contribution to enabling the single market to develop even further. Buying online has already become largely accepted by consumers at a domestic level, but the same is not true for e-commerce between Member States, essentially because of a lack of mutual trust between buyer and seller. To develop the e-commerce market, therefore, it is crucial to increase the confidence of all operators. European legislation in this area needs to be implemented in order to create a climate of greater confidence. That is why I voted as I did.
I voted in favour because I believe e-commerce and the overcoming of barriers that still hinder its development to be of fundamental importance to the economy. The free movement of goods in Europe is severely hindered by fragmented sets of national rules, and 60% of customer attempts to buy items across national borders fail.
The aim is to set up a true online European single market. Thanks to an amendment by the Europe of Freedom and Democracy Group (Northern League), the report contains a reference to the difficulty people who live in island and mountain areas have in accessing the Internet.
The report is being used to press ahead with a more extensive harmonisation of tax laws as well as of price fluctuations in the postal and financial services sector at EU level. I therefore voted against this text.
The recent Commission communication identified future strategies designed to reduce fragmentation and stimulate the growth in e-commerce.
While e-commerce is, in fact, taking off at national level, the level of cross-border purchases is still low, reaching only 7% in 2009. The main obstacles are to do with language and practical and legal problems.
I agree with the approach of the report, which identifies five priorities in an attempt to incentivise the sector: improve access to the Internet, overcome the fragmentation of the online market, increase consumer trust, encourage businesses to market their products on the Internet, and guarantee the safety of children using the Internet. All this should take place in a clear and uniform legal context, designed, above all, to serve the public. The fundamental incentive, I believe, will come in the form of public trust, which should be supported and enhanced.
Τhe Internet has become the most widespread form of distance selling. According to information provided by the Commission in response to my question (E 4964/2010), over one-third of EU consumers (37%) used the Internet last year to buy or order goods and services for private use. This represents an increase of 5 percentage points compared with 2008 and 10 percentage points compared with 2006. Nonetheless, consumers still do not have sufficient confidence in cross-border shopping and disparate national regulations dissuade companies from investing in cross-border commerce. Hence, there are significant differences in the penetration rate of distance selling in the Member States. However, the increase in this form of commerce is crucial in the current recession. This specific report aims to address the fragmentation of the internal market for e-commerce by making proposals, such as the adoption of uniform rules and practices that will enable distance sellers to trade beyond their national boundaries. At a time when traditional commercial transactions have stagnated, new technologies and the opportunities they afford may prove to be valuable in developing new and alternative commercial initiatives, which is why I voted in favour of this report.
I abstained from the vote on this report, despite considering the promotion of e-commerce important and the extension of good Internet networks and services to the entire population necessary, even for the most isolated regions.
I also agree that it is essential to combat the discrimination suffered by many members of the public wishing to make purchases online, not least on the basis of which Member State they are located in or the e-mail address that they are using to carry out the transaction.
I agree with many of the suggestions presented in this report. Nevertheless, I do not regret the fact that the Services Directive has not been fully transposed in some Member States, I do not support the Commission's policy for the postal services sector, and I do not welcome the EU 2020 strategy: these basic choices are largely responsible for the difficult social situation through which the EU is currently struggling.
The future models for the communications sector and even for e-commerce will surely be better constructed within a perspective more focused on people and their rights, and not simply subordinated to commercial interests.
I voted in favour of Mr Arias Echeverría's report on e-commerce: e-commerce is one of the sectors with the greatest repercussions in terms of growth and employment for decades to come, and the European Union needs to exploit this potential to its fullest.
Remember that e-commerce facilitates and promotes the development of new niche markets for some small and medium-sized enterprises which would not otherwise exist.
Furthermore, I support the idea that, in developing our policies and statutory frameworks on e-commerce, we paid particular attention to the needs of vulnerable consumers who would otherwise have no access to the huge choice of consumer goods. I am thinking of those who are isolated or less mobile, of citizens with low incomes, or of individuals living in less accessible, remote or peripheral areas.
Finally, I amended the text in committee so as to highlight the need to develop educational tools for online consumers: we must enhance the digital skills of as many people as possible and make them more aware of their rights and obligations (key consumer rights on the Internet, e-commerce and, in particular, data protection rules).
in writing. - In this important report on e-commerce, among other things, we stress the importance of enhancing confidence in cross-border Internet payment systems (e.g. credit and debit cards and e-purses) by promoting a range of payment methods, enhancing interoperability and common standards, tackling technical barriers, supporting the most secure technologies for electronic transactions, harmonising and strengthening legislation on privacy and security issues, combating fraudulent activities and informing and educating the public.
We are well aware of the number and type of disadvantages, particularly in Italy, for those who live and reside in mountain or island communities. Building an internal e-commerce market would simplify access to the Internet and improve quality in EU countries and regions without good connections.
It is important to develop initiatives designed to incentivise businesses to market products via the Internet while safeguarding users, particularly children, with adequate guarantees to ensure security. We cannot allow dishonest traders to cheat potential users; therefore, targeted and frequent checks are required.
I hope this report is a clear signal to the European Commission to take further steps to improve online trade inside the European Union. We are calling for the harmonisation and simplification of administrative procedures which, in their present form, are effective in stopping us from making purchases from foreign Internet pages, even if what they have on offer is interesting. We also want a guarantee that broadband Internet access will be available throughout the EU by 2013. This proposal ceased to be pure fantasy a long time ago. Not only is this increasingly possible but, in addition, it is not necessary to convince anyone of the beneficial effect universal Internet access would have on the internal market.
I could not bring myself to vote for this report despite it containing a number of positive elements, notably defending consumer interests and recognising the interests of SMEs on the e-commerce market.
I condemn, in particular, those that congratulate the Commission for implementing the Third Postal Services Directive aimed at the liberalisation of postal services, which will result in further damage to the postal service in the EU, and not, as stated in the report, lower prices and better services.
Nor can I deplore the fact that some Member States have not yet transposed the Services Directive as I want the Commission to quickly prepare a report outlining the climatic impact of implementing this text.
I regret that this text is broadly in the spirit of openness to competition, which we denounced when we rejected the Treaty of Lisbon.
I voted in favour of this report because it aims to improve the prevention of aviation accidents and assistance to victims and their families. I unreservedly support the approach taken by the rapporteur, who has called for an analysis of incidents at European level, something which has never been done to date. The report also proposes improvements to assistance to victims and their families, such as the introduction of a maximum delay of two hours in which to inform families of the names of the passengers on board. The ball is now in the court of the Ministers for Transport who, I hope, will adopt this legislation as soon as possible.
I voted in favour of this report. Air traffic is ever-increasing and the risk of accident has also increased, despite improvements in safety standards, and therefore, European legislation relating to the investigation of accidents must be amended and brought up to date.
I welcome what the report says on the rights of victims and their families. The family of a victim has the right to get relevant information as soon as possible. Airlines must have an effective operational plan in case of a crisis. An important practical measure would be to compel airlines to nominate a person as the principal point of contact for coordination purposes, for providing important information, and for giving support to the families of passengers.
The practical measures called for in the report will be of help in the event of accident, especially what it says about the assistance given to victims and their families and about groups which act on their behalf. High standards of safety must be ensured in Europe's civil aviation sector and we must do our utmost to reduce the number of accidents.
I support this proposal. The EU directive currently in force which governs accident and incident investigations in civil aviation was approved in 1994. However, the aviation market and situation have changed and we therefore need to adopt a new EU regulation appropriate for the current situation. Firstly, a network of safety investigation authorities needs to be established. These would comprise national government and EU institutions (the European Aviation Safety Agency (EASA)) and would be responsible for improving the quality of investigations, the classification and analysis of information, would promote cooperation between national government institutions and contribute to improving aviation safety. Moreover, the rights of passengers and their families need to be defined more clearly.
The regulation aims to extend the requirement for an airline to produce a passenger list as soon as possible and within two hours following an accident, which would apply not only to airlines that fly to the EU but also airlines operating flights to Europe. It aims to introduce an obligation on airlines to ask passengers to provide details, at the time of booking a flight, of a person to be contacted in the event of an accident. We need to create the conditions for victims' families to have special access to information on the progress of safety investigations.
I voted for this report because it proposes solutions to the problems caused recently by air accidents, not only from a technical perspective, but also especially with regard to providing assurances to the victims' families. It also clarifies the role of the EASA and the national authorities in the fair, impartial investigation of the causes of accidents.
Air traffic is constantly increasing and despite progress in the field of safety, reports still indicate an unrelenting rise in the number of air accidents. It is time for the European Union to regulate this sector more precisely and exactly too.
I therefore strongly support the rapporteur's objective of preventing unfortunate air accidents and improving accident investigations. In fact, the relevant legislation dates back to 1994 when the European Aviation Safety Agency (EASA) had not yet been established.
I therefore voted in favour of this regulation which seeks to confer a leading role on the EASA with regard to air safety, and I agree in particular with the aim of providing generalised access to sensitive information.
There has been a phenomenal increase in air traffic during the last few years. Despite numerous technological improvements, the risk of accidents has increased. Therefore, it is essential to adapt EU legislation on this subject. I therefore welcome Mrs De Veyrac's proposals to adapt the 1994 directive on accident prevention to the current situation in the aviation market. By creating a network of national investigation authorities, it will be possible to reduce the disparities that exist between the Member States, notably through pooling resources and exchanging best practices. The rights of victims and their families must also be protected. I support the rapporteur's request for the obligation for airlines to supply a passenger list within one hour of the notification of the occurrence of an accident to apply not only to EU airlines, but also to all airlines that operate within Europe. Finally, I welcome the rapporteur's proposal for the European Aviation Safety Agency to be described as an 'adviser' when participating in safety investigations. It is important for the regulation not to give the agency the scope to be both judge and jury during safety investigations.
in writing. - (PT) It is vital to ensure safety in the civil aviation sector in Europe and to reduce the number of accidents and incidents by means of investigation and prevention procedures. I voted in favour of this regulation as I believe it fosters an environment that encourages spontaneous incident reporting by calling for safety investigations into European aviation safety to be effective, rapid and of a high quality. I agree that investigations should be carried out by a national authority or other authorities responsible for safety investigations. I consider it additionally important to set up a European network of authorities to enhance the quality of investigation methods and investigator training. Another point I find important is that standards should be set for the timely provision of information on persons and dangerous goods on board at the time of an accident, and assistance to victims and their families should be improved.
The intensification of air traffic has resulted in an increased risk of air accidents occurring. Despite the safety improvements that have been introduced, gaps remain in the current accident investigation system. The safety system in this area is based on feedback and lessons learned from accidents and incidents. It is important to strengthen coordination between the authorities responsible for safety investigations, specifically by creating a European network. In order to identify possible safety failings and the corrective measures to be adopted, this network must ensure the total independence of these investigations as well as a high level of efficiency, diligence and quality.
It is important to ensure effective preventive action and a high level of safety in civil aviation in Europe, and to spare no efforts in reducing the number of accidents and incidents, so as to ensure public confidence in air transport. As well as safety investigations, particular attention must also be given to the issue of reinforcing assistance to the victims of air accidents and their families, for which all European air companies must have a crisis and assistance plan.
We are regularly appalled to hear news of a new air crash. I hope that the new regulation on the investigation and prevention of accidents and incidents in civil aviation will successfully meet the need for passenger safety in the form of a more precise measure than Directive 94/56/EC, which it is replacing. I believe that the main focus must be on controls, cooperation and exchanging information for preventive purposes. Furthermore, results from accident investigations which have been carried out should be kept in a central location and analysed with a view to improving air transport safety and managing critical situations more efficiently. On this point, I think that European passengers should have the opportunity to appoint a contact person in the event of an accident, a practice prevalent in the US. Last but not least, I believe that there needs to be tighter coordination and supervision of the emergency services involved in intervention and providing assistance to victims and their families.
I voted in favour of the report on the proposal for a regulation on investigation and prevention of accidents and incidents in civil aviation because it introduces new rules that will enable the strengthening of accident prevention, transparency and the speed of investigations in the case of an accident.
Given that the number of flights and passengers in civil aviation has been increasing significantly for years, and even though this has been accompanied by a drop in the number of air accidents and incidents, safety must continue to be a fundamental concern, now and forever. Given, too, that the directive regulating the investigation of air accidents dates from 1994 and that much has changed in civil aviation since then, a review of this regulation seems urgent to me.
I agree with the rapporteur when she talks about the need for greater coordination and integration in the investigation of air accidents. With the EU ever more integrated, and considering that the consequences of an air accident do not just affect one Member State, it makes no sense that there is still little contact between national aviation authorities.
In this context, I think the European Aviation Safety Agency could be given a new role.
Finally, this seems to me to be one of the areas in which it is essential that the European Union act in a coordinated and integrated way, so as to guarantee the safety of all passengers in European airspace.
in writing. - (PT) Air transport today undeniably plays a decisive role in people's mobility and the dynamics of the global economy. Its importance and impact will surely continue to grow in a society increasingly defined by globalisation and the priority of making profitable use of time and space. In the current climate of a global crisis and strong pressure to cut costs and spending, an efficient regulation and inspection framework is needed to protect users' interests. Safety is the area of greatest concern for users and has a major impact on fare setting. I therefore highlight the contribution made by this report to the quality and independence of civil aviation accident and incident investigations, harmonising the Member States' investigation capabilities and, at the same time, ensuring that European legislation in this area is well adapted and up to date, in view of the changes taking place in the sector and the appearance of new actors such as the European Aviation Safety Agency. I would point out, however, that priority should be given to accident prevention, and it is this that should guide investigation, as a tool for identifying problems and enabling solutions.
We voted in favour because we recognise the importance of accident and incident investigation and prevention in civil aviation.
We view as positive the fact that Member States have an active role, specifically through their respective investigation authorities, which will make up the European network of national authorities for this area. This network is being put forward as having specific objectives: formulating suggestions to the competent national authorities, sharing information about investigation methods, coordinating and organising training for each Member State's investigators, developing common investigation methodologies for the EU, and developing and managing a framework for sharing resources.
We will monitor the future of this network because we believe that its operations must be kept strictly within the bounds of the aforementioned objectives and within the framework of the participation scheme on the part of the Member States set out in the proposal, through the responsible national authorities.
More independent safety investigations in the event of an aviation accident, improved assistance for the families of victims and optimum protection of data and privacy during an investigation are all measures which will improve aviation safety and factors which persuaded me to vote in favour of this report. It was with pleasure that I voted for this text, which makes provision for aviation companies to produce the passenger manifest within two hours of an accident, so that families can be informed. In addition, the introduction of a European network of authorities responsible for safety investigations is a very good idea in that it will allow recommendations to be put forward on aviation policy and regulations and, more importantly, it will allow resources to be shared and good practices to be exchanged. This is an important text, and I welcome this important step forward in guaranteeing higher and higher standards of passenger safety.
in writing. - Volumes of air traffic have increased steadily in recent years. This naturally brings with it increased risks of accident and it is vital that adequate processes are put in place to minimise those risks. This report goes some way to improving the legislative framework and I accordingly voted in favour.
I agreed with the report because air traffic is steadily increasing year on year. The most important objective is flight safety and aviation security. Today, it is becoming particularly important to ensure flight safety for passengers, to protect passengers, crew, ground crew, the public and property from aviation accidents and guarantee the safety and security of aircraft. In the event of aviation disasters, accidents must be investigated independently to detect any safety flaws and enable measures to be taken to remove them. The disparities in the Member States' investigating capacities must be reduced. The legislation which currently governs accident investigations is a 1994 EU directive. Therefore, as the aviation market changed and became more complex, it became necessary to bring forward new legislation on new bodies such as the European Aviation Safety Agency (EASA). The new regulation must provide for a clear legal framework for the agency's involvement in safety investigations. At the same time, the establishment of a network of national investigation offices should make it possible to reduce current disparities in investigating capacities in the EU. It could also help to improve the quality of investigations and provide a legal framework for cooperation between national safety investigation authorities. It is also important and necessary to implement at European level any proposals made with a view to improving flight safety or investigation procedures. The most important thing is to ensure aviation safety and timely and suitable assistance for the victims of aviation accidents and their families. This would provide important support for families of victims, who often feel lost when faced with a huge number of contacts and procedures when they are already having to cope with the loss of a loved one.
in writing. - With the introduction of the European Aviation Safety Agency (EASA), there will be a greater structure between national safety investigation authorities. It will help the agencies throughout Europe to pool their resources and findings and hopefully help to prevent future accidents from occurring.
I supported Mrs De Veyrac's report since I consider civil aviation safety in Europe to be one of the most important issues currently on the EU's agenda. The objective we are setting ourselves with the new regulation is to reduce the number of air accidents to a minimum, improve safety standards, fully protect citizens and endeavour, at the same time, to build their confidence in air transport.
An important part of the measure, to which I am pleased to draw your attention, is devoted to air accident investigations, which must be carried out without any form of pressure in order to allow the competent authorities to decide with absolute impartiality. Moreover, I agree with the decision to include a series of provisions concerning the prompt provision of information on all persons (and dangerous goods) on board an aircraft involved in an accident, both for evident safety reasons and to improve the assistance offered to victims and their families. Lastly, the text also includes the opportunity for passengers to give the name of a person to be contacted should the need arise.
I voted in favour of this report because I think its final version provides an excellent compromise. The rights of and the provision of assistance to victims and their families will be guaranteed by the fact that every Member State will have to draw up a national civil aviation accident emergency plan and make sure that every airline registered in their territory has a plan for providing assistance to the victims of civil aviation accidents. The new legislation will guarantee that air accident investigations are conducted without pressure being exerted by the regulatory or certification authorities, by the flight operators or other authorities which may have conflicts of interest. The statements obtained by the investigating authority and recordings of voices or pictures taken inside the pilot's cabin or the air traffic control units will be used exclusively for investigations, except for cases where there is an interest in disclosing this information to the judicial authorities. This will allow those involved to speak frankly with the investigators. I appreciate the efforts of the rapporteur on this dossier and I hope that in future, the European Union will sign the civil aviation safety agreement with non-EU states as well.
in writing. - (PT) The European legislation currently governing aviation accident investigation dates from 1994. Given the great changes that have occurred in the sector in recent years, this legislation no longer meets current needs. Despite the major improvements in air safety that have been seen in recent years, the constant increase in air traffic implies an added risk that air accidents may occur. It is therefore necessary to increase investment not only in safety but also in prevention, and to demand from airlines - particularly the low cost ones - that profit levels must not be achieved at the cost of safety. It is also very important to prioritise the need for victim support and assistance for victims' families. That is why I voted as I did.
This is a very important initiative, which is why I supported it. I hope that as the project is developed, incidents in which the situation did not lead to an accident or a disaster will be taken into account. I have in mind an exceptional situation where passengers are put at risk due to a human factor. I became an eyewitness to one such incident myself when, in January 2010, an Air Baltic aeroplane, on which I was a passenger, tried to take off from Riga airport three times. After the third occasion, the aeroplane was diverted for 'additional checks'. We need to introduce into the regulation a means whereby passengers can file complaints about incidents where airlines wish to conceal damage to aircraft or exceptional situations.
Nowadays, the skies are becoming increasingly congested. As a result, air safety incidents and accidents are occurring more and more frequently. Incidents of this kind must be resolved fully and, above all, quickly within the EU.
We also need to think of the families of the victims who, in the past, have often been left alone with their grief. I have voted in favour of this report because effective cooperation among all EU Member States with regard to air safety and the resolution of incidents is essential.
The establishment of a network of national investigation authorities is intended to make it possible in future to reduce disparities in investigating capacities in the EU. The intention is that, together, we will succeed in improving the quality of the investigations and providing a legal framework for cooperation between national safety investigation authorities to improve the safety of civil aviation. These planned measures should contribute to improving aviation safety. I therefore voted in favour of the report.
I voted in favour of Mrs De Veyrac's report because I believe it to be a considerable step forward in the sector. The aim of the proposal for a regulation on investigation and prevention of accidents and incidents in civil aviation is to increase the transparency of information made available to national civil aviation authorities. It also represents an indispensable updating of the standards that are currently applied, which date back to 1994.
The measures providing for the creation of an efficient communication system between national authorities with the aim of promoting coordination and better exchange of collected data are also worthy of note. Access to sensitive information is regulated with the aim of allowing the competent authorities to call on the cooperation of all those involved in incidents and accidents.
Air traffic has been increasing steadily for years, but despite considerable improvements in safety, this increase has only increased the risk of air accidents. In a situation of this kind, it is essential to ensure that accidents are the subject of independent investigations that can determine safety deficiencies with certainty and allow for the adoption of corrective measures.
The European legislation which currently governs accidents is a 1994 directive: traffic has evolved and become more complex since that text was introduced. Moreover, the emergence of new bodies, such as the European Aviation Safety Agency (EASA), have highlighted the disparities in the Member States' investigating capacities and made it necessary to introduce new and more satisfactory legislation.
The establishment of a network of national investigation offices should make it possible to reduce current disparities in investigating capacities in the EU. It could also help to improve the quality of investigations and provide a legal framework for cooperation between national authorities. I feel that an action of this type could make an effective contribution to improving air safety.
I supported Mrs De Veyrac's report, which aims to improve civil aviation safety standards. It is against this fundamental backdrop that the precise causes of incidents and accidents should be brought to light. In order to do so, independent investigation must be guaranteed; in other words, investigations must be carried out with no pressure from the authorities which are in charge of regulating or certifying aviation operations and which may bear some responsibility for what happened. Networking the authorities responsible for civil aviation safety standards in Europe will also allow best practices to be promoted via exchanges of information, and the recommendations put forward by the network will improve European regulation in this sector. Finally, this text includes provisions designed to improve how the families of victims are treated in the event of an accident, such as the requirement for aviation companies to produce a full passenger manifest within no more than two hours of the accident and the ban on this manifest being made public until such time as the families have been informed and only if they have no objection. These are two important steps forward, and I welcome them.
in writing. - The Verts/ALE Group tabled several amendments in the Committee on Transport and Tourism, such as a better definition of 'preliminary reports', stronger independence of investigations, also from financial interests, better availability of flight data recordings, better info to victims' relatives, a review of this regulation in the near future, including the disclosure of sensitive safety information to the judiciary and best practices of Member States and investigation authorities. Most of these amendments were adopted, though the wording was weakened via the agreed compromises. Given that no major changes occurred during the vote in plenary, we maintain our positive position on both the legislative resolution and the amended proposal.
There has been a sharp increase in air traffic since the European directive governing aviation accident investigation, which dates from 1994. Although there have been significant safety improvements, this increase has naturally led to an increased probability of accidents occurring. It has also been accompanied by greater technological complexity and the emergence of new players, such as the European Aviation Safety Agency.
It seems essential to me for air accidents to be subject to independent and transparent investigations with the aim of remedying safety flaws and protecting passengers. The promotion of an EU-level network of national authorities responsible for investigations could also help to reduce imbalances in investigation capacities between Member States.
Assistance for victims and their families must also be a priority for every country, making it essential to ensure that all the airlines established in each country have assistance plans. I am satisfied with the work of the Committee on Transport and Tourism's rapporteur, as well as with the agreement obtained with the European Council at the end of June, which is why I voted for this report.
I voted in favour of this report, as it is intended to make investigations of aviation incidents and accidents more independent and transparent.
I am delighted that this text has been adopted. It should speed up the investigation process and improve the information given to victims' families, while guaranteeing personal privacy thanks to these welcome measures. This text will therefore make it possible to respond to the requests of victims' families, who are confronted with investigations which often leave them feeling powerless.
This new EU legislation should allow for better information to be provided to the families of accident victims. The provisions will better protect personal privacy, since the information must first be communicated to families within two hours, and airlines (Community and non-Community) must forward the list of passengers on board the aircraft to the authorities.
The adopted text will also help improve and speed up investigations without any pressure from the authorities responsible for regulating and controlling the aviation sector. This is thanks to the availability of the various flight documents and the now mandatory publication of the final investigation report at the latest within 12 months of the incident or accident involving the aircraft concerned.
I was pleased to hear the results of today's vote on Mrs De Veyrac's report. I did, of course, endorse adoption of the document. The current system of investigating accidents in civil aviation is now 16 years old. During this time, air traffic in the skies of Europe has increased significantly. The risk of accidents has also risen. Accident investigation commissions should be guaranteed freedom from the interference of interested parties and from the pressure of time, politics, the media and judicial bodies. The first priority should be to look for the cause of the accident and ways of preventing similar events in the future, and not to find someone to blame.
An invaluable role in ensuring safety is also played by investigating the causes of accidents which could potentially have occurred. Therefore, it is important to introduce as quickly as possible the Safety Management Systems and Just Culture programmes of the International Civil Aviation Organisation, which include voluntary and sanction-free reporting by pilots, cabin crew, flight controllers and ground staff of every irregularity which is noticed. Unfortunately, through fear of disciplinary or punitive sanctions, many serious problems and incidents are never disclosed.
We all remember the gas crises of 2006, 2008 and 2009. They resulted in gas cuts to millions of Europeans, who were caught in the crossfire between Russia and Ukraine. I welcome the work done by the Members on this topic. This resolution allows for networks to be interconnected and better crisis management. As far as I am concerned, this is an excellent example of what European solidarity can do. Together, shoulder to shoulder, we are clearly much stronger.
in writing. - (LT) Consumption of natural gas has increased dramatically in Europe in the last decade. With a reduction in the volume of internal gas extraction and an increase in demand, dependence on imported gas is also on the rise. In September 2009, when speaking in the Committee on Industry, Research and Energy at the time this draft regulation was presented, I underlined that it will be impossible to create a secure and united energy market while there are energy islands in the European Union which are entirely dependent on a single external gas supplier and which do not have access to European infrastructure. The issue of the security of gas supply will continue to be relevant in the future. Therefore, I voted for this report which aims to improve the security of gas supply for individual Member States and the EU as a whole. It is particularly important that the document notes that some Member States are becoming so-called gas islands because there is a lack of infrastructural interconnections with other Member States and this prevents the creation of an effectively functioning internal gas market. I believe that with this document, we have taken the first step towards true European energy integration, concentrating on the building of cross-border interconnections, varying sources of energy supply and routes and implementing energy efficiency initiatives.
The European Union needs a sustainable gas market, diversification of networks, a transparent, supportive internal market and reliable monitoring of the supply from third countries.
The European Union's energy security policy should allow it to anticipate crisis situations, similar to the 2009 gas crisis, and not only to react to them. The EU's growing dependency on external energy resources, coming mostly from politically unstable countries which behave unpredictably, could affect Member States' economic interests. Due to the EU's energy vulnerability, a global energy policy needs to be adopted which will combine internal and external aspects. All the measures intended to ensure that the internal energy market operates properly should be accompanied by active diplomacy, aimed at strengthening cooperation with the main producing, transit and consumer countries.
Ensuring a constant gas supply to EU states, particularly in crisis situations, must be a common strategic objective. It is absolutely imperative to draw up national plans containing preventive and emergency measures. Coordinating these plans at EU level would ensure that they are effective. In the medium term, operating an extensive, competitive internal market, benefiting from well-developed connections and infrastructures, is regarded as the most effective method of protection against supply disruptions.
Security of the EU gas supply is a crucial factor in the necessary development of a European energy strategy. In the current context of energy dependence, it is important to bring producers, distributors, consumers and public authorities together to speak with one voice and ensure that the Union is not the weak link in energy geopolitics.
In this respect, I join the rapporteur in welcoming the proposal for a regulation to safeguard security of gas supply. This regulation, together with the legislation on the internal energy market, will help reduce the Union's vulnerability to external gas supply disruptions. It will also strengthen the leading role of European gas companies in the world.
The rapporteur points out the essential role that businesses play in the management of gas crises. I support his request to strengthen their role within the framework of an early warning system. With regard to the declaration of a Community emergency, I share the rapporteur's view that the 10% threshold proposed by the Commission does not cover the possible scenario of 100% gas disruption in certain areas. It should therefore be possible to declare a Community emergency for a particular geographical region.
in writing. - (PT) This regulation makes a contribution to solving the gas supply crisis in Europe. It is vital to lay down rules to safeguard and improve the management of gas supplies in Europe. To improve management of Union emergency situations, I feel it is essential to ensure increased interconnection capacity between Member States, as well as better coordination of actions. Similarly, I agree with the importance that the regulation attaches to the creation of preventive and emergency plans by Member States and the Commission. The response to emergency situations should also allow for greater flexibility so as to be able to address crises that differ in duration or intensity.
The issue of the EU's gas supply is a strategic priority, especially at a time when dependency on imports has increased significantly. The gas crisis between Russia and Ukraine and the continuing large degree of unpredictability surrounding the behaviour of these Eastern European partners are forcing the EU to take action to diversify its gas supply sources and transit routes. Unfortunately, in spite of the numerous debates on this subject, key projects, such as Nabucco, have still remained at an initial stage, which means that dependency persists and, by extension, Europe's vulnerability in connection with this matter. I hope that this regulation, which is more effective than Directive 2004/67/EC which it is replacing, as it can be applied directly, will give some impetus to the Nabucco project and the other alternative solutions, while also providing the capability to respond promptly, in a well-coordinated and efficient manner in the event of a disruption to the supply.
Reducing the energy dependence of the EU should be the top priority of our common energy policy. We all know what needs to be done to achieve this and it coincides with the commitments made to combat climate change: we need to make energy savings of 20%, mainly by increasing our energy efficiency, and to increase the proportion of renewable sources of energy to 20% by 2020, while at the same time diversifying our energy sources. Europe also needs to guarantee solidarity with each of its members in the energy sector, by improving the management of gas and oil stocks in the Member States and making provision for the construction of infrastructures to channel energy towards countries facing a shortage. We need a European public policy, financed jointly by the European Union and the Member States, if we are to face up to the energy and environmental challenge and help to generate growth over the coming decades.
I voted in favour of the report on the proposal for a regulation concerning measures to safeguard security of gas supply because I believe that more coordinated action at European level is needed so that potential future crises can be better managed.
Gas currently represents more than a quarter of the energy supplied to the European Union and more than half of it comes from suppliers outside the EU. In 2020, more than 80% of the gas used will be imported and already today, some Member States are 100% dependent on gas imports.
This raises serious issues of security of supply, as the recent crisis has demonstrated. Naturally, this situation makes European measures necessary in order to ensure the existence of sufficient infrastructure with the capacity to prevent and resolve unexpected gas supply problems. It is also urgent to look at the problems that are emerging regarding security of the natural gas supply in Europe and the risks associated with transit.
The current proposal is - for good reason - founded on three fundamental issues, which justify my vote in favour: (i) the direct applicability of the new EU regulation; (ii) the establishment of the Preventive Action Plans and Emergency Plans in case of a disruption in supply; and (iii) the strengthening of the role of the European Commission to coordinate emergency actions and declare an emergency at EU or regional level, imposing the principle of solidarity between Member States.
in writing. - (PT) This regulation on security of gas supply and repealing Directive 2004/67/EC provides a concrete response to a real problem that the Union is facing. This situation became clear during the gas crisis between Russia and Ukraine last winter, when millions of Europeans and our economy itself were severely affected. Safeguards for energy supply, particularly gas, are essential for economic and social stability and well-being. In view of the crises we have witnessed in Europe, which normally occur at times when people need energy most in order to cope with extremely cold weather, this new European legislation ensures a response capability coordinated at European level, both to address service provision to consumers and to tackle interruptions in external supply. Implementation of this regulation will therefore help to significantly reduce the EU's vulnerability to external energy supply interruptions and will also strengthen the dominant world role of European gas companies and the Union's geopolitical stance as a global strategic agent. I also welcome the requirement for preventive action plans.
We acknowledge the concerns expressed about security of gas supply, with regard to which the Member States must play an active role, specifically through their respective competent authorities, but we consider the issue that was raised about gas from Russia exaggerated. If you fear problems, the solution is to negotiate and diversify sources of supply and production, and not to use this pretext for deepening European integration and furthering the concentration and centralisation of decisions, not least on infrastructure projects that support the integration of the internal gas market.
As I said in the debate, the most important issue in terms of the future is the expected oil crisis, because of which the European Union should actively promote the replacement of refined petroleum products in its fleets, and the best replacement for them is natural gas.
Moreover, it should not be forgotten that there is natural gas of non-fossil origin: biomethane, produced from waste. As a matter of fact, several European countries are already producing it, in particular, Sweden, Switzerland and Spain. It is a solution that should be incentivised with EU investment.
The key issues in this report were regional transparency, solidarity and cooperation. Security of gas supply must be ensured for the economic development and political stability of Europe.
Security of gas supply depends on diversification of routes and sources of supply in order to avoid the monopoly of third countries and also to take advantage of market mechanisms and eliminate the effects of breakdowns in supply routes. It is necessary to make a clear distinction between different users of gas: domestic users, gas-fired power stations and industry. In the regulation, emphasis has been laid on the possibility of rapid fuel switching by large users. However, it should be remembered that gas turbines do not make it easy to use other fuels. Another problem is the lack of clarity over the relationship between solidarity and market principles.
There is an urgent need to specify the principles for establishing gas prices in the case of emergency supply. The EU does not have much of its own gas, but it is moving over to this fuel, while coal, which the EU does have, will soon not be used - not even in such situations - because of the European Commission's faith in the unlikely hypothesis of the anthropogenic action of coal on the climate. Russia is not worried by this, and, counting on large external demand, is adapting its own energy system to coal and nuclear power. I endorsed this regulation, but we do need to understand that it solves only a small part of the problem of energy security.
The harmful provisions of the Climate and Energy Package will inevitably lead to the loss by my country, Poland, of the energy security which it has, today. Soon, Poland may be facing a shortfall of as much as 10% in its energy needs.
The gas security regulation is an important step towards putting the principle of the solidarity of Member States into practice over the question of policy on security of gas supply. Our region in particular, which is, in large measure, dependent on one supplier, will benefit from the measures agreed as part of the regulation. This issue is also of crucial significance for the correct functioning of the internal market. The regulation will help to avoid and resolve gas crises and, as a result, ensure that the internal market will be able to operate correctly and continue to develop. Poland will benefit from a common gas policy.
Thanks to the provisions of the regulation, Poland will be able to count on support from the Union in emergencies and, more importantly, will be a participant in EU policy on this question thanks to measures such as the preventive and emergency plans which will be developed in each Member State. Of particular importance are the provisions on the obligation to declare a Union emergency (if two Member States declare an emergency) and inclusion of the criterion of geopolitical risk in the overall assessment of risk on the question of gas security.
I agreed with this report because today, ensuring a diverse, uninterrupted supply of gas and consumer protection is becoming particularly important. Millions of European citizens and the EU economy suffered greatly during the gas crisis between Russia and Ukraine. Energy security is one of the EU's most important priorities. In order to have it, there must be a united position on EU policy and coordinated action. Therefore, there must be cooperation at regional and cross-border level and decisions must be adopted flexibly. Finally energy policy, which was previously based purely on national interests, is shifting to a European level. The energy community must be based on competitiveness, sustainability and, in particular, security of supply. This regulation will reduce significantly the EU's vulnerability to external supply disruptions and will strengthen the leading role of European gas companies in the world and the Union's geopolitical position. At the same time, Lithuania must endeavour to diversify energy sources: discussions on the construction of a new nuclear power station must have proper foundations and not simply remain talk, as this doubtless also affects energy bridges to the West and the construction of liquefied natural gas terminals. The greater the number of alternatives it establishes as regards the sourcing of energy, the more secure Lithuania will be. We must make every effort to ensure that in future, we are not consumers of Russian energy, but business partners, providing channels for energy from the East to flow to the West.
in writing. - As there is only a finite amount of natural gas in the world, it is vital that its supply to those in most need of it is secure. With this decision, a 'Union Emergency Plan' may be declared for a specifically affected geographical region. This will help those whose supply of gas is affected suddenly and who are vulnerable energy consumers.
I voted for Mr Vidal-Quadras's report on the proposal for a regulation as I consider the efforts made to extend coordination of the Member States in order to establish measures to safeguard security of gas supply to be worthwhile.
Gas consumption in Europe has increased rapidly during the last 10 years and, with decreasing domestic production and a consequent increase in imports, the need has arisen to address issues related to this sector in a coordinated manner. The European Commission felt it necessary, given this new context, to move beyond the provisions of Directive 2004/67/EC, currently in force, in order to achieve greater harmonisation of national legislation.
I agree with the central idea behind the regulation, which aims to provide undertakings and customers with a secure gas supply, including in the event of a supply disruption, by incentivising investment, not least in infrastructure.
I believe that it is fundamental to have sufficient and diversified gas infrastructure, particularly in regions that are isolated from sources of energy supply. Lastly, I would like to highlight the requirement to draw up national emergency plans and identify solidarity mechanisms to be activated in the event of emergencies at EU level.
In a world dominated recently by oil price fluctuations and disruptions to natural gas supplies, there are growing concerns in the European Union about the lack of energy security. We are increasingly aware of how vulnerable we are to these upsets. As a result, concrete steps must be taken to adopt an effective energy policy.
I voted for the report because I believe that energy security must be viewed as a key component of the European Union's security as a whole and ensuring a constant gas supply is an EU strategic objective. Preventive and emergency measures must be drawn up as part of national plans, with a reference at the same time to the need to coordinate these plans at EU level.
Furthermore, I support the proposal for a regulation on the gas supply and repealing Directive 2004/67/EC. Implementing such a regulation in full, without delay, along with internal market legislation, will reduce significantly the extent of the European Union's vulnerability globally.
Security of the European Union's gas supply should guarantee all Europeans access to energy for their basic needs, such as cooking and heating, and ensure access for essential public services such as hospitals and schools. It should also guarantee the preservation of jobs.
These must be the priorities and public policies are needed to implement them. Public safety must not be abandoned to the market or to struggles to control resources. In this regard, prevention is essential, as is solidarity between Member States at times of energy crisis or catastrophe.
Energy security is proof of the importance of the decentralisation, variety and proximity of generation processes, as well as of the integration of national grids. Microgeneration is therefore seen as the best guarantee of security of energy supply for the needs of the public.
Mr Vidal-Quadras's report, which sets out the new EU regulation on the security of gas supply, is certainly an effective instrument to avoid the growing risk that gas supply will be halted in the event of a crisis.
It is a mechanism which would afford a high degree of protection for families without producing any form of distortion in the market, which will continue to manage supplies. The report also deserves a positive vote for the precise way in which it addresses certain hitherto unclear key points. I am referring to the preventive measures and to the arrangements in the event of emergency. Suppliers which exploit the weaknesses of our system during times of crisis will, henceforth, come up against a much more difficult obstacle to overcome.
This text makes natural gas an everyday commodity. It is not an everyday commodity. It is an energy resource and therefore a shared human asset. It is distinguished by the fact that it is a fossil fuel. For these two reasons, it must be used with the restraint needed to protect our ecosystem and in accordance with the general interest of European citizens and of humanity.
Exposing natural gas to the competitive and speculative logic of the internal gas market and trying to multiply its entry and exit points is pure madness and will only benefit gas shareholders. However, to try and impose the continuation of this logic even in the event of supply disruptions is to mock the people of Europe. It is high time we created a public energy centre to benefit European citizens.
in writing. - (PT) Gas is an increasingly important energy source across the EU. Past events have shown the importance of security of gas supply, since the EU is highly dependent on gas from eastern Europe, particularly Russia. Concrete measures therefore need to be adopted to establish the internal market for gas and effective competition within that market, so that the EU can achieve the highest levels of security in supplies to all Member States. To achieve that objective, we need to adopt a common, effective approach to security of supply of this fuel, which must be based on rules for transparency, solidarity and policies compatible with the operation of the internal market. That is why I voted as I did.
I voted for this resolution because the European Union should not have to rely on the mood that the leaders of the transit countries, Ukraine and Belarus, happen to be in. I am convinced that with this vote, we are sending out a clear signal to those who want to derive extra profit from hydrocarbons in transit by speculation and blackmail. I should also like to see the issue of a common oil price for all EU Member States examined in the context of this regulation. Currently, Germany receives gas at one third of the price that Latvia pays.
It is important for the EU to achieve a certain independence in terms of its gas supply from third countries, and therefore cooperation within the Union is important where this makes sense. On the other hand, the fundamental competences in relation to energy policy should remain at national level and here, in some respects, the report goes too far. For this reason, I abstained from the vote.
I voted for this report because I agree with the opinion that the EU must learn from recent history and be ready in case there is a repeat of the gas supply crisis. As we can see, national measures alone will not always help to deal with supply interruptions.
The EU Member States must prepare and coordinate crisis management plans both at regional and Community level. Regrettably, in the meantime, some EU Member States are dependent on one gas supplier. In the event of a crisis, the situation would be especially dangerous for those regions which are not joined to the trans-European gas network. These 'energy islands' in particular need Community financial support to link gas networks to the single EU system.
I wholeheartedly support the report by Mr Vidal-Quadras. The supply of gas and, hence, energy, is crucial to the European Union and to its development and welfare.
It is therefore essential to adopt a European approach and strategy. The stakes are too high, and we cannot leave it up to individual national systems to manage the issue. I am in favour of a common energy strategy with the aim of setting up a clear and sustainable energy system capable of strengthening the potential supply.
A common approach must not, however, mean a single interlocutor for the supply. We have seen what part the energy question plays in the geopolitical arena and how it is able to influence relationships between states. To prevent crises and emergencies, therefore, I consider it advisable to negotiate and deploy all the supply channels from the East, from the Caucasus or the opposite shore of the Mediterranean. This would prevent the EU from becoming vulnerable again in energy terms and our international geostrategic role would be reaffirmed.
Among all the types of fossil fuels available, gas is the one which emits the least CO2, giving it a key role in the process of Europe's transition to a low carbon energy system. At present, a quarter of the primary energy consumed in Europe is gas, with almost 60% of the volume of gas consumed coming from imports. Although the EU 2020 objectives for renewable sources, energy efficiency and the reduction of greenhouse gas emissions could help stabilise the increase in demand for gas, the fall in internal production could, however, result in a situation where the EU's dependency on gas imports will remain at the same level or even increase. The gas crisis between Russia and Ukraine in January 2009, which led to a 30% reduction in EU gas imports for two weeks, clearly highlighted the fact that in the current situation, where the dependency on gas imports and the risks associated with supply and transit are growing, the current directive in force on gas supply security must be reviewed and the creation of a fully deregulated internal energy market must be completed, making it an urgent requirement to adopt measures which will strengthen gas supply security in the EU.
We all remember the interruption to deliveries of gas from Russia to Ukraine during the winter of 2008/2009, as a result of which 17 Member States had no gas supply, leaving a great many citizens with no heating while outside temperatures were at their lowest. We must do whatever we can to prevent this from ever occurring again. I voted in favour of the report by my fellow Member, Mr Vidal-Quadras, on the proposal for a regulation on measures to safeguard security of gas supply in Europe. I welcome the introduction, in the new legislation, of a guarantee of security of supply by the gas companies for 'protected' customers (for homes and essential services such as hospitals) for 30 days in the event of a crisis. This is real progress. Also, the facility for the European Commission to declare a 'Union emergency' or a 'regional emergency' will facilitate the deployment of fast, coordinated measures to resolve any future crisis as quickly as possible.
in writing. - The legislation adopted today is a welcome, if overdue, step towards addressing the cyclical disruptions to our gas supply. The final text goes much further than originally envisioned. Crucially, it makes the Commission responsible for EU-wide coordination during emergencies. It also addresses the needs of individual consumers by ensuring there is a minimum gas reserve of 30 days for all European households in the event of supply disruptions, and requires 'reverse flow' technology for all gas interconnectors, which will allow flexibility in responding to crises. Regrettably, however, the EU lacks any coherent strategy on the role of gas in European energy policy.
Gas will clearly play a part in the EU's transition to a renewables-based economy and the EU must be more strategic about how it deals with this. The landscape for gas is changing, whether due to new supply sources and resources (like shale gas) or to new measures affecting demand, such as EU legislation on buildings' energy performance. The Greens believe the Commission must take stock of these developments and undertake a proper analysis of gas supply and the role of gas ahead of the EU's 'energy summit' this coming February.
We are in favour of the report on the gas supply because it aims to reduce the vulnerability of the European Union, while guaranteeing a supply of gas to domestic users, small and medium-sized enterprises and providers of essential social services, even in difficult situations.
The text also stresses the issue of transparency, because only by providing adequate information will it be possible to take effective decisions. Lastly, it stresses the spirit of solidarity necessary to ensure that all Member States have access to a sufficient quantity of gas for their customers in the event of a crisis. This is also the approach taken by President Buzek, who organised the meeting between the 27 national parliaments in the Union and the European Parliament on the creation of a European energy community.
in writing. - In recent years, there have been a number of disruptions to gas supplies across the EU caused by disputes between suppliers and transit countries, including the Russia-Ukraine gas dispute of January 2009. These disruptions demonstrate a pressing need for the EU to diversify its gas supply. I particularly welcome the report's call for an assessment of the benefits of LNG installations. In Wales, we have a state-of-the-art facility in South Hook, Milford Haven, which could make a huge contribution to alleviating some of the EU's dependence on imports of gas, which often come from unstable and undemocratic parts of the world.
We are all aware of the recent environmental disaster that has struck Pakistan, the massive damage to the land, the damaged crops, the more than 10 million displaced persons and the thousands of dead. Our undertaking is to help this country and develop solidarity-based and coordination initiatives to facilitate a swift recovery.
We must not, however, lose sight of the need to make the European area a safe place, because it has unfortunately been compromised by years of continuous flows of illegal immigration and illegal trafficking. The agreement on readmission procedures, reached after eight years of negotiations between the European Commission and Pakistan, outlines a clearer framework of cooperation and joint responsibility and is seen as a means of inhibiting illegal trading and trafficking in human beings. This agreement would prevent situations of repatriation that are unsupervised by the EU from occurring.
Member States will firstly have to comply with relevant obligations arising from international law, such as the principle of 'non-refoulement', which will have procedural implications, since States are required to conduct an assessment of the risk of ill-treatment in the country of origin.
We will also guarantee Pakistan our lasting cooperation and we will provide incentives for technical assistance programmes and programmes within the field of economic and social development and the fight against unemployment and social exclusion.
The conclusion of an agreement with Pakistan is a positive step which Europe must make towards a determined policy to tackle illegal immigration. Today, Europeans are asking us for tighter security and a strict policy to control the migratory flows afflicting our countries. Each text which, like this one, facilitates the procedures for the return of people who are not legally entitled to stay in EU territory, should be warmly welcomed as Europe's collective response to our citizens' demands.
With regard to the remarks made by some fellow Members concerning the living conditions in which returnees to Pakistan could find themselves, I think that, while this is an important issue, it should not hamper the conclusion of an agreement which, in any case, includes a commitment by the EU to obtain from Pakistan the necessary minimum guarantees with regard to human rights and the treatment of refugees in the future. Europe will have to direct its diplomatic and political efforts towards this, but that does not mean that it should refrain from guaranteeing, in its own backyard, what people are asking for: security and respect for the law. I therefore voted in favour of the report.
The European Parliament has approved a readmission agreement between the EU and Pakistan, which will facilitate the expulsion of large numbers of Pakistani nationals residing without authorisation in Europe. Although we need agreements with third countries defining readmission procedures for people residing without authorisation in Europe, Pakistan is a special case. Islamabad has, in fact, still not ratified the 1951 Geneva Convention relating to the Status of Refugees. The agreement also applies to people who transited via Pakistan, many of whom are Afghans whom it will now be easier to send back to the war-torn country which they fled. This is unacceptable. In addition, the floods this summer tipped Pakistan into one of the worst crises in its history. The current situation is such that safe return to this country, which is already having trouble with the huge influx of displaced persons, is not possible. The formulation of a humane and reasonable immigration policy is one of the basic challenges to society and must be done with due respect for the rules of law. That is why, until such time as Pakistan ratifies the Geneva Convention, I cannot support this readmission agreement.
It is well known that Pakistan is the country of origin of many illegal immigrants. It is therefore worth establishing quick and effective means of contacting its authorities.
I am aware of the reservations that those on the left in this House have about this agreement, but I believe that they are confusing illegal immigration with the right to asylum and good personal sentiments with good public policy.
I agree with the tenor of the resolution. This agreement between the EU and Pakistan is not just about what is termed readmission: it is good to see that it is also a bilateral agreement aimed at the extradition or, if we wish, the expulsion of illegal immigrants from their respective territories.
in writing. - (PT) The aim of the agreement is to enhance cooperation between the governments of EU Member States and Pakistan in order to speed up the readmission process. To that end, the agreement sets out the obligation for a country, on a fully reciprocal basis, to readmit its own nationals and, under certain conditions, third country nationals or stateless persons. It also includes the necessary technical provisions regarding the readmission procedure. Pakistan is an important country of origin or transit of migrants who do not, or who no longer fulfil the conditions in force for entering, staying in or residing in an EU Member State. Although it has taken 10 years to negotiate, I welcome the adoption of this agreement, which is preferable to the previous ad hoc agreements on this matter and will have positive effects not only on EU-Pakistan relations but for the whole region.
Our vote against the signing of the agreement on the readmission of persons residing without authorisation is justified, first of all, because it creates a situation of legal uncertainty. However, the more important reason is our criticism of the immigration policy set out by the European Union.
Its legal complexity does not guarantee respect for the rights of immigrants: it criminalises them, as has been condemned by many organisations; it obliges Pakistan to receive its nationals who are in a situation of illegality; and it seeks to make Pakistan responsible for taking in any Afghans who have passed through the country.
Secondly, this agreement is another flagrant example of the hypocrisy that dominates the decisions of the EU, which wants to wash its hands of its responsibilities in the worsening situation both of the Afghan people since the US invasion and under NATO's continuing war of occupation, and of the Pakistani people in the war that has now been extended to Pakistan.
To the EU, the people fleeing war, hunger and misery in search of decent living conditions for themselves and their families are illegal immigrants, or even terrorists. To the EU, the immigrants fleeing NATO's crimes, lured by criminal gangs and exploited as cheap labour under conditions of near slavery, are illegal immigrants and must be expelled. This position is unacceptable.
I voted against the readmission agreement between the EU and Pakistan. This agreement is the twelfth of its kind, but the first which must be validated by the European Parliament. Despite numerous requests to the European Commission, it failed to supply any evaluation of or reports on previous agreements, which would have enabled us to have a clear idea of the conditions under which such agreements are implemented. In the case of Pakistan in particular, where the political situation is extremely fragile, this agreement attracts objection on numerous counts. Pakistan, which is not renowned for its conscientious respect for human rights, is not party to the international conventions on refugees and stateless persons. That should have been a sine qua non in the negotiations. In addition, there are still numerous grey areas in the agreement: there is no guarantee that minors are excluded from its scope, and the procedures and deadlines are somewhat obscure. In approving this agreement, the European Parliament is creating an unfortunate precedent and has missed an opportunity to present the image of an institution which is concerned about respect for human rights and demands greater transparency in such agreements.
in writing. - I voted against this recommendation. Whilst Pakistan receives more refugees than any other country in the world, it is not a signatory to the Geneva Convention on Refugees. The EU must not be in the business of deporting people whilst having no regard for their fundamental rights; we must ensure that human rights are guaranteed.
I voted against this report because the EU-Pakistan readmission agreement will make it possible to send people to a country that has not signed the 1951 Geneva Convention, that does not respect human rights, and whose internal situation does not offer returning people the necessary security.
The EU will also not be respecting the right to asylum if it sends back to Pakistan citizens of other countries - Afghanistan, for example - who have arrived in the EU via Pakistan, which could make that person subject to a sequence of acts of expulsion from country to country over which the EU will have no control. Furthermore, this readmission agreement does not include guarantees or monitoring mechanisms; it is full of legal loopholes and ambiguities; and it does not adequately respect the protection of personal data.
This Parliament has condemned Pakistan on several occasions for its discriminatory policies and the persecution that is perpetrated there, particularly against Afghan refugees. Barely a month ago, dreadful floods left millions of Pakistanis homeless.
This agreement scorns all human reality. Not content with contradicting Article 13 of the Universal Declaration of Human Rights, like all agreements of this kind, this agreement even contradicts the principles of refugee protection. Voting in favour of this text would negate international law and humanism, of which the EU still claims to be the heir. I voted against.
Combating illegal immigration has always been a priority for the EU. The negotiation of the agreement with Pakistan adopted just now has taken many years and it seems to me to be a balanced document that is aimed at only extraditing people who are in the EU illegally. It does not, therefore, deal with asylum seekers or people whose purpose is to settle in the EU and, to this end, are seeking for the host country's authorities to regularise their situation. We cannot confuse illegal immigrants with people aiming to settle legally in the EU. It is, therefore, very important to continue to apply pressure to Pakistan for the country to ratify the 1966 International Covenant on Civil and Political Rights and the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
Combating illegal immigration should be a matter of course for every state, rather than a form of pressure. Readmission agreements are essential in ensuring that the transfer procedures are clear when an asylum application is rejected. Experience has shown that otherwise, the resulting disputes can last for years and the illegal immigrants can exploit this delay by going underground and disappearing. We need to combat the abuse of the asylum system and bogus asylum seekers throughout the EU and give the border security agency Frontex stronger powers. Economic migrants must be returned to their country of origin, which means that a consistent European repatriation programme must be set up and put into practice. I support the agreement with Pakistan as another step towards stemming the increasingly uncontrollable flow of economic migrants with their deluded dreams of paradise.
Readmission agreements with third countries are an important instrument for combating illegal immigration into the European Union and the help to ensure the security of the Union. Pakistan is an important country of origin or transit of migrants who do not, or who no longer fulfil the conditions in force for entry to, presence in, or residence in the EU. The aim of the agreement is to enhance the cooperation between the administrations of the requesting and requested States in order to render the readmission process swifter and more efficient. I have therefore voted in favour of this report.
I voted against this report because the EU-Pakistan readmission agreement will make it possible to send people to a country that has not signed the 1951 Geneva Convention, that does not respect human rights, and whose internal situation does not offer returning people the necessary security. The EU will also not be respecting the right to asylum if it sends back to Pakistan citizens of other countries - Afghanistan, for example - who have arrived in the EU via Pakistan, which could make that person subject to a sequence of acts of expulsion from country to country over which the EU will have no control. Furthermore, this readmission agreement does not include guarantees or monitoring mechanisms; it is full of legal loopholes and ambiguities; and it does not adequately respect the protection of personal data.
The recent floods in that country constitute a further reason for concern about the fate of people returned there. Only two weeks ago, the European Parliament was expressing its concern about the humanitarian situation in Pakistan resulting from this disaster. The hypocrisy of the right will become clear if this unacceptable readmission agreement is adopted; it will not be with my vote.
Like 385 of my fellow Members, I voted in favour of the EU-Pakistan readmission agreement governing the return of persons residing without authorisation in the EU.
After eight years of negotiations between the Commission and Pakistan, this tool complements the 11 other readmission agreements that considerably enhance the asylum and immigration policy that Europe intends to create. It is a legal framework, therefore, that is based on international law and, in particular, on the principle of non-refoulement: a person shall not be expelled to a state 'where his freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion'.
To its detractors, I would reply that this agreement at least has the merit of being consistent and effective at EU level; because there is nothing stopping the Member States from concluding bilateral agreements. Our migration policy is comprehensive, and includes the fight against illegal immigration, which must be discouraged at every available opportunity.
This is the best way of protecting would-be migrants who wish to reach the 'European eldorado' and who are, more often than not, victims of unscrupulous smugglers, trafficking of all kinds, and economic exploitation.
I deeply regret the vote in favour of this agreement. Pakistan is the country that already accommodates the largest number of refugees in the world, and it has not even signed the Geneva Convention on refugees. With this agreement, the Member States are primarily targeting Afghan nationals: it is the height of cynicism and indecency to return the victims of a war in which the Member States are participating.
In addition, the European Commission, like the Pakistani authorities, have been unavailable to explain the feasibility and impact of this agreement to us: no one has any idea about it. It is irresponsible of my fellow MEPs to surrender our new prerogatives granted by the Treaty of Lisbon, and to blindly accept the European Commission's third-rate guarantees of an agreement that potentially violates human rights.
We are in favour of the report on the conclusion of the agreement between the EU and Pakistan on the readmission of persons residing without authorisation. This agreement helps to strengthen the fight against illegal immigration into the EU, facilitating the process of expelling Pakistani citizens residing without authorisation and their readmission to their country of origin. Our aim should be to extend this type of agreement to the other countries from which illegal migrants commonly arrive as well.
At temporary asylum centres, time is often wasted on obtaining repatriation permits from the country of origin once the citizenship of the person residing without authorisation has been identified, and this leads to the maximum stay being exceeded. Agreements such as the one we have approved today will reduce waiting times, and it will therefore become easier and less costly to manage the repatriation of illegal immigrants.
This is the first time since the Treaty of Lisbon came into force that the European Parliament has voted on a readmission agreement. These agreements are symbolic of migratory policies that build a European fortress and drive out people who are forced by poverty and war to seek refuge on our soil.
Parliament now has the tools at its disposal to force the Council and the Commission to turn their words into deeds.
The agreement that has been submitted to us has numerous shortcomings and does not include any guarantee as to the situation of people who will be sent back to Pakistan. We know only too well how human rights are respected in Pakistan, which has not even signed the 1951 Geneva Convention.
The Confederal Group of the European United Left - Nordic Green Left calls for an evaluation of the existing readmission agreements as it would highlight the devastating effects of these policies, which scorn human beings who have not had the good fortune to have been born on EU territory.
The European Parliament does not improve its standing with this vote: it has now lost the opportunity to make its voice heard on how the discourse on human rights should be applied in practice.
in writing. - The amendment allows the many people in the EU, and the MEPs who represent them, to signal their unhappiness and opposition to Turkish membership and the concomitant political union. However, we do not want this to be at the expense of supporting free trade with Turkey - and without tariff barriers - so much of the report is unchanged. Many choices are invidious: free trade agreements allow tariff barriers. Customs unions eliminate them internally but continue to allow and even erect them externally. And, of course, customs unions limit and prohibit members' freedom of commercial negotiation. Despite these concerns about customs unions as a concept, in the context of Turkey's circumstances, we are accepting that part of the report's content relating to the customs union because it allows those against full Turkish EU membership to register their vote. It should be noted that in the event, only 38 MEPs out of 736 put their vote against Turkey entering Political Union.
Turkey is taking great strides toward more open and democratic development of the country, not merely in economic and commercial terms, but also from the point of view of respecting principles of the rule of law.
Turkey represents a key economic and trade partner for the EU, ranking seventh in the EU's top import markets and fifth in its export markets. Despite its unique geopolitical position and role in world trade, Turkey still persists in maintaining technical barriers to trade and still makes excessive use of safeguard measures.
Much remains to be done to combat counterfeiting, make public contracts more transparent and open to foreign businesses, and allow the free movement of goods. Similar efforts must also be made in the field of human rights. In fact, a policy of discrimination still persists towards the Kurdish minority, and women's rights and trade union rights are still infringed. Principles of respect for the universality and indivisibility of human rights and fundamental freedoms are therefore essential priorities, and much work remains to be done in this area.
With Turkey having been in a customs union with the European Union since 1996, economic and trade relations between the two sides are highly developed. Turkey is the EU's seventh trading partner, while the EU is Turkey's first trading partner. We need to strengthen trade. However, trade must continue to be profitable for both sides. That is why I voted in favour of the amendments tabled by my group, the Group of the European People's Party (Christian Democrats), calling for greater reciprocity. Turkey needs to stop using the antidumping instrument for protectionist purposes, to question its technical barriers to trade and to improve the application of intellectual property rights.
I voted for this report because Turkey has become the European Union's seventh biggest trading partner, while the EU is Turkey's biggest trading partner. Turkey acts as a link between the Mediterranean, the Middle East, Asia, the Black Sea and Caucasus regions and has a customs association agreement dating right back to 1963.
The topic in question is clearly of a commercial and economic nature but, after all, we cannot ignore the fact that we are talking about a country waiting to join the EU and over whose entry objections have been raised.
What convinces me to vote against this report, despite the fact that I appreciate the positive aspects in deepening trade relations with a high-growth country, is nevertheless the political aspect. Improving economic relations with a country must not, as I fear could be the case here, turn into a Trojan horse as a means to push for a State to join the EU.
I suspect that Parliament's approval of the recent constitutional referendum in Turkey amounts to political encouragement for the Turkish Government. I think, however, that we should seriously limit ourselves to establishing trade relations with Turkey, albeit paying due attention to the effects on our agricultural system and the danger that Europe will be swamped by an influx of counterfeit products (for which Turkey is second only to China).
Today, however, Turkey poses a greater danger than ever to Europe's identity and political solidarity, and we should all be convinced that it is far preferable for this country to remain, as is only natural, outside the borders of Europe.
The statistics show that the European Union is Turkey's biggest trade partner by far. However, the volume of trade has declined in recent years in favour of developing countries. Bearing in mind this volume, together with the stable ties existing between Turkey and the European Union, their commercial and economic relations ought to be given due attention.
Against this background, the necessary actions should be taken to develop these relations even further. The customs union, which was established between Turkey and the European Union 14 years ago and which is still incomplete, needs to become more effective. With this in mind, immediate attention must be given to unresolved issues, while Turkey and the EU ought to align their trade policies further, particularly in the context of free trade agreements and regional trade. These actions could create a favourable situation which both economies will stand to gain from. It is especially important that the EU focuses greater attention on Turkey as the latter's role has expanded in recent years, in particular, through leveraging its unique geopolitical position more, acting as a link between the Mediterranean, the Middle East, Asia, the Black Sea and Caucasus regions.
Turkey is a strategic partner for the European Union. Apart from the - albeit important - direct trade between Turkey and our countries, it lies immediately outside our south-eastern borders, it is a member of the same defensive alliance as the majority of EU Member States and it allows us access to energy resources and raw materials. Moreover, the recent constitutional referendum marks a step towards its adoption of the acquis communautaire, and deserves due recognition.
This report has the great merit of focusing on the most important aspect for the Union, and it highlights its crucial importance together with the positive elements. In particular, it shows how relations with this country are played out on many levels. It is difficult to sum up their complexity in a simple decision by these institutions for or against admissibility.
All of these considerations form the basis with which to build Turkey's path towards Europe, as well as providing a reason to regard Turkey as already being much closer than the treaties may lead us to believe. I think that it is appropriate to follow the line set out by the rapporteur, for the benefit of both parties.
The report on trade relations with Turkey points out the greatest successes and difficulties in trade between the EU and Turkey. Turkey has had an association agreement with the EU since 1963, leading to the creation of a customs union in 1996. The establishment of the customs union contributed to greater market integration, and Turkey has become a key trading partner of the EU. For example, in 2009, Turkey exported goods with a value of EUR 33.6 billion to the EU, and imported goods from the EU to the tune of EUR 40.4 billion. Despite these successes, an expansion of the union to include services and public contracts, as well as the elimination of current problems such as deficiencies in the application of intellectual property rights by Turkey, would contribute to the further development of commercial and financial links between the EU and Turkey.
According to the report, Turkey's candidacy for accession to the EU is preventing comprehensive reform of the customs union. It is therefore necessary to consider which of the previously-mentioned options for integration and cooperation would be most beneficial to both sides, and most useful in a time of economic crisis. In my opinion, the rapporteur has covered all of the substantial issues, and the report as a whole is not one-sided. For these reasons, I have voted in favour of the report.
I voted for the report on trade and economic relations with Turkey. The full implementation of the customs union between the EU and Turkey, in place since 1996, is going through the elimination of the remaining bureaucratic impediments along with tariff and non-tariff barriers. I believe the need for Turkey to put women's employment at the centre of its economic and social policies to be equally important, given the low level of women's participation in the labour market.
in writing. - The amendment allows the many people in the EU, and the MEPs who represent them, to signal their unhappiness and opposition to Turkish membership and the concomitant political union. However, we do not want this to be at the expense of supporting free trade with Turkey - and without tariff barriers - so much of the report is unchanged. Many choices are invidious: free-trade agreements allow tariff barriers. Customs unions eliminate them internally but continue to allow and even erect them externally. And, of course, customs unions limit and prohibit members' freedom of commercial negotiation. Despite these concerns about customs unions, we are, in the context of Turkish circumstances, running with the customs union because it allows those against Turkish membership to say so.
The European Union and Turkey have already been important trade partners for many years. This partnership, which is mutually beneficial, has been hitting a number of obstacles on the Turkish side, which has been seeking to limit the access of European products to its market by imposing administrative and bureaucratic conditions.
I hope that these barriers will be lifted, that Turkey will take determined action to fight the counterfeiting of European products and defend the legitimate rights of creators to the proceeds of their inventive processes, and that trade and economic relations between the EU and Turkey will grow and become stronger.
As I have already had occasion to say, regardless of how relations between the EU and Turkey look in the future, I hope that they will converge and follow the route of dialogue and effective cooperation, and that Turkey continues the journey it has started towards freedom and democracy along Western lines.
In 1963, Turkey and the EEC signed an association agreement which provided for the establishment of a customs union (CU) in 1996. This act enabled the deepening of the economic relationship through the CU. The products covered by the CU include all industrial products and processed agricultural products. In 2009, Turkey's exports to the EU increased to EUR 33.6 billion, with imports from the EU hitting EUR 40.4 billion. According to World Bank statistics, Turkey also became the 17th largest economy in the world and Europe's sixth largest economy; the country was the 20th largest recipient of foreign direct investment. The CU created in 1996 does not cover agricultural products and areas such as public procurement. In the field of public contracts, Turkey still offers a 15% discount to Turkish tenderers. I urge Turkey to simplify bureaucratic procedures, to remove remaining tariff and non-tariff barriers, and to eliminate unnecessary impediments to EU-Turkey trade.
This report seeks to consolidate an economic and trade relationship with Turkey that, in truth, aims to subjugate that country to the EU's interests. The references are explicit, and there are many of them: removing the remaining tariff and non-tariff barriers between the EU and Turkey, maintaining open trade and investment regimes, strengthening Turkey's ability to withstand the temptation to be protectionist domestically, and expanding the customs union to include agricultural products, services and public procurement.
The development of these economic and trade relationships only benefits the big monopolies of the EU and Turkey and is clearly harmful to the workers, who would lose rights in order to increase competitiveness, and to small and medium-sized businesses and farmers, who face increased production costs as well as reduced incomes and lower prices for their products.
The pressure put on Turkey to respect the established agreements is, however, positive. This involves normalising relations with all EU countries, including Cyprus. Economic and trade relations must not be prioritised over the interests of the people, and any advance in relations with Turkey must be made conditional on the end of the country's occupation of the northern part of Cyprus.
In my view, this report contains a striking inaccuracy because it states that the Turkish economy is the sixth biggest in Europe. This assertion is, in any case, categorically disproven by the geography, because nearly all of Turkey is located on the continent of Asia.
The amendment in which Parliament states its pleasure at the outcome of the recent referendum in Turkey also undermines the neutrality of the relationship, giving it more political connotations and departing from an exclusively economic evaluation. For these reasons, I fear I am unable to support the adoption of Mr Kazak's report.
We voted in favour of the motion for a resolution tabled by the Europe of Freedom and Democracy Group, even though it is unsatisfactory. It does, however, clearly maintain that deepening the existing relations between the EU and Turkey will replace and render obsolete that country's accession to the European Union.
However, any future deepening of relations between Turkey and the EU must be strictly dependent upon Turkey's recognition of Cyprus, the existence of which it continues to deny, and part of which it occupies illegally and militarily. Turkey, a proud country and former ally against the communist threat, is a bridge between Europe and Asia. It is a bridge, but it is not a European country in geographical, demographical, historical or cultural terms.
Finally, acknowledge that the promises made in 1963 in Ankara, at the height of the Cold War and for strategic reasons, are no longer relevant, and that we - Europeans and Turks alike - would waste less time if we were to consider a privileged partnership rather than membership, which our citizens do not want and which many Turks are also against.
Turkey is an important trading partner of the European Union. In a direct comparison, Turkey is the seventh largest import country in terms of trade with the EU-27 and it is the fifth largest in terms of exports. In 2009, the total trade volume amounted to nearly EUR 80 billion. From Turkey's point of view, the European Union is its strongest trade partner in terms of both imports and exports, and comes way ahead of countries like Russia, China and the United States. These sound economic and trade relations must continue and be developed further. The creation of the joint customs union in 1996, in particular, was an important step in this regard. Nevertheless, we need to eradicate discrepancies such as anti-dumping measures or discrimination against foreign companies on the part of Turkey, which are contrary to the agreements in force. Even in the area of enforcing intellectual property rights, there is still work to be done in order to comply with the treaties. I very definitely support the own-initiative report by Mr Kazak, which reveals the problem areas in our trade relations with Turkey and calls for these to be eliminated.
Mr Kazak's report would have us believe that the customs union, established by the 1963 EEC/Turkey association agreement, is a success in terms of economic and commercial integration between the present-day European Union and Turkey; that it has made it possible, among other things, to support European growth, and therefore French growth. Aside from the fact that Turkey has honoured its commitments in this process only to a very limited extent, we have observed, over the decades, the phenomenon of relocations and huge job losses. This is far from constituting, within the internationalist alliance, an economic and social asset for our country and our European neighbours. However, instead of acknowledging this, this report even goes so far as to criticise the use of national technical regulations and standards as a means to protect national markets; standards that the rapporteur considers to be excessive anti-dumping measures, which therefore curb Turkish trade with Europe. All this is, of course, intended to strengthen Turkey's EU membership process, this time from the point of view of the industrial and commercial benefits to be had by profit-hungry Europeanists, internationalists and ultraliberals. Clearly, we reject anything that might be along these lines.
I would like to emphasise how pleased I am that we in the European Parliament are able to agree to call for even closer economic cooperation with Turkey, in spite of a high degree of scepticism in large sections of the European population with regard to increased integration of the EU and Turkey. This scepticism is perfectly understandable. For many years, Turkey has found it very difficult to meet the requirements that the EU quite rightly sets for membership. Nevertheless, Europe must continue to press for Turkey's future membership.
With a population of around 75 million, Turkey constitutes a huge market for European exporters, and it is already Europe's seventh-largest trading partner. Turkey buys a large proportion of the EU's exports, which creates growth and jobs in Europe. We buy cheap goods from Turkey, which provides our consumers with a cheaper and more diverse range of goods on the supermarket shelves. In other words, Turkey is important for Europe's economy.
However, it is only with regard to the trade in goods that there has been increasing integration between Turkey and the EU. The service sector is lagging behind, and I would therefore call for the service sector to be included in the trade agreement. At the same time, pressure must be exerted on Turkey to remove the barriers to the free movement of goods, in particular. This is necessary to enable accession negotiations to continue. If this does not happen, it is hard to imagine us having progressively closer cooperation with Turkey. Turkey's membership of the EU is still the long-term goal. It is therefore important that we are able to solve our mutual problems together and that Turkey fulfils its obligations as laid down in the accession agreement.
I hope that, despite scepticism regarding Turkey's membership of the EU in large sections of the European population, we are able to retain Turkey as a close trading partner and cooperation partner, and that we do not frighten Turkey off with the numerous rejections of its future accession by the leaders of major EU countries.
We need Turkey, and not only from an economic point of view. Turkey is an important regional player in the Middle East and an important cooperation partner for NATO. So, let us not dismiss Turkey, but develop our cooperation instead, in particular, through enhanced economic cooperation.
This report is a veritable ode to the customs union and unconditional free trade, to free trade agreements between Turkey and third countries, to the World Trade Organisation agreements, and to the implementation of the Nabucco project. We cannot support a report whose structure is incompatible with our vision, despite some improvements arising from the amendments tabled by the left, particularly on the socio-economic situation, on unemployment among young people and women, and on trade union rights, as well as the positive reference to Turkey's obligations regarding the additional protocol to the association agreement. They want to make Turkey the 28th state in the free market, without giving the country the full rights and responsibilities of a Member State of the European Union. We are opposed to this new postponement strategy.
For Turkey, the European Union represents its leading trade partner. Although the trade volume is therefore very great, the report does not hesitate to outline the problems which exist in our trading relations.
One of these problems, which we should absolutely not overlook, is the fact that Turkey has not yet respected the obligation to apply the additional protocol to the association agreement for the fifth consecutive year and has not removed all obstacles to the free circulation of goods. For example, its doors remain closed to goods from Cyprus.
These and other matters, to a large extent highlighted through amendments made by the Group of the European People's Party (Christian Democrats), have made it possible to add more balance to a report which, in any case, rightly does not contain any reference to any deeper links of a political nature between the European Union and Turkey.
Turkey, like all states, is a sovereign state and, as such, must be respected. It is unacceptable for the European Union to take the liberty of threatening it with the suspension of negotiations on what is, moreover, a rather undesirable accession given the top-down social and fiscal harmonisation that is required.
This House would be unworthy of the friendship shown towards it by the Turkish people if it voted for a report which obliges them to destroy their agricultural jobs (50% of the jobs in Turkey) through the abolition of all taxes on agricultural produce, and which promotes the rights of investors over those of the people. I am voting against this text.
It is well known that Turkey is one of the EU's principal trade partners. This relationship is old and dates from 1963; it was deepened through the establishment of a customs union in 1993, provided for in the original agreement. Despite everything, there are still many bureaucratic impediments that have been preventing trade and economic relations being even more advantageous for both parties. Turkey therefore needs to make additional efforts to combat such impediments, for the common good.
I should like the government of Turkey to regard this resolution as a sort of advance, which is why I voted 'for'. If, in future, Turkey does not cooperate with EU structures over the Cyprus and Armenia issues, I shall therefore vote against any relaxation in favour of Turkey. Turkey's failure even to recognise the fact of the Armenian genocide at the beginning of the last century, when millions of innocent people were murdered, is abnormal. The current Turkish blockade of Armenia sends out a bad signal to the European Union. The advance has been paid; now let us wait for positive changes from the Turkish side.
The question of EU membership is one that, in principle, should not even be asked, because of the diverging cultural and religious attitudes which are already threatening to put social peace within the Union at risk. EU accession concerns not only economic relationships. It also results in political and cultural issues and precisely those religious and socio-political views which are incompatible with a Europe characterised by a Western, Christian tradition finding their way into the EU. Given that Turkey has received EUR 1.3 billion in EU subsidies between 1996 and 2005 alone, it must be possible to enter into discussions on a strategic partnership. It is a waste of time to consider putting in place a more workable customs union in order to improve trade relationships with Turkey as long as the Turkish Government fails to meet its current obligations in this respect with regard to Cyprus. Therefore, I have voted against this report today.
I voted against the report because Mr Kazak studied in France with a grant from the Turkish state, and so there is a clear conflict of interest.
I therefore consider it more appropriate to refer the resolution back to committee and replace the rapporteur. The text also describes the Turkish economy as a European economy instead of an Asian economy. I would not like to think that an increase in trade between the EU and Turkey could be taken as an excuse for the latter's accession to the European Union. We do not want a Eurabia!
in writing. - The amendment allows the many people in the EU, and the MEPs who represent them, to signal their unhappiness and opposition to Turkish membership and the concomitant political union. However, we do not want this to be at the expense of supporting free trade with Turkey - and without tariff barriers - so much of the report is unchanged. Many choices are invidious: free trade agreements allow tariff barriers. Customs unions eliminate them internally but continue to allow and even erect them externally. And, of course, customs unions limit and prohibit members' freedom of commercial negotiation. Despite these concerns about customs unions as a concept, in the context of Turkey's circumstances, we are accepting that part of the report's content relating to the customs union because it allows those against full Turkish EU membership to register their vote. It should be noted that in the event, only 38 MEPs out of 736 put their vote against Turkey entering Political Union.
In recent months, the EU Member States' visa policy for Turkish businesspeople has been an important issue. After achieving a relaxation of the visa requirements with France, the Istanbul Chamber of Commerce (ITO) also signed an agreement with Italy in February this year. According to this agreement, businesspeople will be granted a multiple entry Schengen visa that is valid for five years if they can produce a reference letter from the ITO. This visa allows them to travel to all Schengen states. Germany has subsequently been criticised - unjustly - for its restrictive visa policy. The EU ought instead to take Germany's doubts regarding such visa liberalisations seriously. Within the EU, Germany is the country that has the greatest burden of Turkish migrants. The risk that the so-called 'businessperson's visa' will lead to permanent residence through the back door is high. It is not the Turkish Chamber of Commerce but the country of travel that should decide in individual cases whether or not a visa should be granted for business purposes. The problem is simply that the liberal visa policy of France and Italy has also opened the door to the rest of the Schengen area. That is a serious breach of national sovereignty. The Commission ought to give urgent consideration to this problem in connection with the development of trade relations with Turkey.
The report states that, in the context of the EU accession negotiations, the customs union with Turkey should be deepened first. Hence, the customs union is to be extended to the agricultural and services sector, for example, and to public procurement. The ongoing negotiations are not only about economic relationships. They are also about political and cultural issues and diverging religious and socio-political views which are incompatible with a Europe characterised by a Western, Christian tradition. For years, Turkey has been receiving billions in accession aid, which is more than sufficient to promote a strategic and trade partnership. It is imperative that the deepening of the customs union with Turkey be accompanied by progress in Turkey on the matter of Cyprus, in the area of human rights and democracy, and with regard to the freedom of religion and the freedom of expression. Turkey still has a long way to go on these issues. I therefore voted against the report, which represents another stealthy step towards Turkey's future full membership of the EU.
I voted in favour of the report because it contains certain points I feel to be important. This is the fifth year running that Turkey has not fully implemented the additional protocol to the partnership agreement, and neither has it removed the obstacles to the free movement of goods.
Ankara must also reinforce the protection of intellectual property rights and apply European standards to the fight against counterfeiting. Lastly, a substantial reduction in trade barriers is also necessary, particularly for agricultural products. If Turkey, in fact, wishes to continue discussions and negotiations with the aim of its accession to the European Union, it must first respect some fundamental points, the main ones being the question of Cyprus and trade guarantees and regulations.
Turkey's role within world trade has become increasingly strong because it acts as a link between Mediterranean regions and its neighbouring regions.
In this context, the customs union (CU) has allowed us to achieve a considerable level of integration between EU markets and Turkey. The CU covers all industrial products and processed agricultural products and its success can be seen from the statistics: Turkey ranks seventh in the EU's top import markets and fifth in its export markets. However, the CU cannot yet be described as complete, and seems to be suffering from issues concerning remaining technical barriers to trade and excessive use of safeguard measures.
In this context, considering also the importance of relations between Turkey and the EU, this proposal aims to give due attention to trade and economic relations between both sides, adopting the initiatives necessary to further strengthen the quality of these relations and make the CU more functional. These actions can bring mutual benefits to both economies.
I voted for this report, given the large volume of trade and the stable ties existing between Turkey and the European Union. Turkey has become a key commercial partner of the EU, ranking seventh in the EU's top import markets and fifth in the export markets. With two thirds of overall foreign direct investments (FDI) coming from the EU, Turkey has become an investment base for European business with increasing integration into the EU's supply and production chain, often in high value added segments. In 2009, Turkey exported EUR 33.6 billion worth of products to the EU and imported EUR 40.4 billion worth of products from the EU. I welcome the fact that SMEs make up 99% of Turkish enterprises and provide 70% of employment opportunities in Turkey. Turkey must take the initiative by swiftly implementing the Nabucco intergovernmental agreement, defining a common external energy strategy and opening negotiations on the energy chapter, which would further increase cooperation in the field of energy. I think that commercial and economic relations between Turkey and the EU must be given the attention they deserve.
This report is a veritable ode to the customs union and unconditional free trade, to free trade agreements between Turkey and third countries, to the World Trade Organisation agreements, and to the implementation of the Nabucco project. We cannot support a report whose structure is incompatible with our vision, despite some improvements arising from the amendments tabled by the left, particularly on the socio-economic situation, on unemployment among young people and women, and on trade union rights, as well as the positive reference to Turkey's obligations regarding the additional protocol to the association agreement. They want to make Turkey the 28th state in the free market, without giving the country the full rights and responsibilities of a Member State of the European Union. We are opposed to this new postponement strategy.
in writing. - The vote today on this report underlines that, given the important trade volume and deeply rooted relations between Turkey and the EU, due attention should be paid to their trade and economic relations and, in this context, the necessary steps should be taken to further improve these relations. To date, several technical issues remain to be resolved and immediate action should be taken in their respect. The customs union has to be rendered more functional; pending issues need immediate attention; and Turkey and the EU should further align their trade policies, especially in the context of FTAs and regional trade. These actions are likely to lead to a win-win situation which will be beneficial to both economies.
I have endorsed the report on trade and economic relations with Turkey. This report demonstrates how important trade between the EU and Turkey is. In 2008, it amounted to no less than EUR 100 billion. The report puts its finger on a weak spot and rightly brings up the fact that there are still a great many problems that need to be resolved. The present report lists them impartially. It rightly reiterates that the EU's policy seeks to advance '(...) democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, (...)'. Turkey should also make efforts to fully respect trade union rights in accordance with EU standards and the conventions of the International Labour Organisation, certainly vis-à-vis the right of association, the right to strike and the right to collective bargaining.
However, the European Union must shoulder its responsibility as regards visa liberalisation, not just for lorry drivers but also for businessmen and women, tourists, students and the elderly. Our relationship with Turkey must be fair, just and sincere. That means that we must continue to repeat the message loud and clear that the EU will fulfil its promise of allowing Turkish membership of the Union as soon as this country complies with all the Copenhagen criteria.
This report is a veritable ode to the customs union and unconditional free trade, to free trade agreements between Turkey and third countries, to the World Trade Organisation agreements, and to the implementation of the Nabucco project. We cannot support a report whose structure is incompatible with our vision, despite some improvements arising from the amendments tabled by the left, particularly on the socio-economic situation, on unemployment among young people and women, and on trade union rights, as well as the positive reference to Turkey's obligations regarding the additional protocol to the association agreement. They want to make Turkey the 28th state in the free market, without giving the country the full rights and responsibilities of a Member State of the European Union. We are opposed to this new postponement strategy.
I voted for the resolution on trade and economic relations with Turkey because it is not only a country in the process of joining the EU but is also a strategic partner of the European Union. The customs union with Turkey is one of the closest and most advanced commercial relationships that the EU can have with a third country. The EU accounts for 88% of the total sum of direct foreign investments in Turkey. Given its geostrategic position, Turkey is one of the countries making an important contribution to the diversification of the EU's energy supply sources and routes. In this regard, I wish to stress the importance of the Nabucco project, and we call on Turkey to implement the Nabucco intergovernmental agreement. We also encourage Turkey to invest in the huge potential offered by its renewable energy sources. The Black Sea region is of particular geostrategic importance to the EU's energy security and energy supply diversification, given its proximity to the Caspian Sea, the Middle East and Central Asia. The EU has also become a major actor in the region following the accession of Romania and Bulgaria to the EU. In this context, I believe that the EU should develop a Black Sea strategy in which Turkey will have a very important role to play as well.
The conservation of biodiversity and ecosystems is an emergency that we are ignoring, or rather, we are not giving it our due attention.
Certain studies seem to indicate that the welfare loss from the loss of biodiversity is currently around EUR 50 billion per year, but this is essentially an ecological and not an economic matter. The United Nations has declared 2010 the Year of Biodiversity, emphasising the international nature of this issue and its crucial importance, particularly in achieving the Millennium Development Goals. The EU has also committed itself to ensuring that the conservation of biodiversity is included in many EU policies. Furthermore, it has adopted the Habitats Directive, which, in turn, provides for the creation of an ecological network of special protection areas known as 'Natura 2000'.
I believe that all Member States must improve the management of and respect for biodiversity, preserving the countryside and protected areas, maintaining and developing continuity between protected land, marine or agricultural areas of high natural value. The EU must also supply more funding for studies and new initiatives and devote more attention to guaranteeing compliance with all European regulations and directives particularly concerned with the conservation of biodiversity.
I voted in favour of Mrs de Lange's report because I believe that much can yet be done to conserve biodiversity. I particularly support the passage in the report which states that 'a successful tackling of the threefold crises of food security, biodiversity loss and climate change requires a coherent approach and a future EU biodiversity strategy that is fully integrated with the strategies for combating poverty and hunger and for the mitigation and adaption of climate change'.
This parliamentary own-initiative report deplores the lack of progress made in the protection of biodiversity. On account of a lack of political will, financing, transposition of European legislation and so on, the absolute minimum objective of 'halting the loss of biodiversity' set for 2010 has not been achieved and has been postponed to 2020. This report then proposes a list of measures to implement in order to ensure that this urgent objective is met. As I am concerned about the state of our environment and support the approach proposed by the rapporteur, Mrs de Lange, I voted in favour of this report.
I supported this report and voted for it with complete conviction. We must act to halt the loss of biodiversity caused by human actions. We all regret that neither the Gothenburg Agenda nor Natura 2000 have achieved their objectives. I believe that farmers play an important role in achieving the biodiversity objectives. I also believe that additional financial resources will have to be made available to biodiversity conservation programmes.
The current rate of biodiversity loss is alarming. The rapporteur estimates in fact that the rate of extinction of species is 50 to 1 000 times higher than normal. At European level, the 'Natura 2000' network has the objective of contributing to the maintenance of biodiversity through the conservation of natural habitats and of wild flora and fauna. The rapporteur nonetheless rightly deplores the differences between the Member States in the transposition and interpretation of the directives on Natura 2000. The fragmentation of funding in the area of biodiversity is also problematic. The majority of expenditure is, in effect, shared between the funds of the EAFRD, the common fisheries policy, the cohesion policy and the Seventh Framework Programme for research. Synergies will have to be found in the next multiannual financial framework. Finally, I welcome the Commission's recent communication on a long-term strategy for biodiversity. It would be helpful if this communication and the consultation that relates to it gave rise to the formulation of precise political objectives and the introduction of appropriate measures at European level.
The failures observed in combating biodiversity urgently require a European response and I believe that this resolution contributes to this response. I therefore welcome the clear position arguing that stopping the loss of biodiversity constitutes the absolute minimum ambition to be achieved by 2020. Various measures are necessary in order to achieve this and the resolution tables some of these, of which I would stress greater cross-border cooperation and valuing of biodiversity, not least from the environmental and biological points of view. In this area, I would first of all stress the importance of biodiversity and the resilience of ecosystems in reducing the effects of climate changes and adapting to it. Secondly, I believe that it is important for this resolution to acknowledge that sustainable economic development and the conservation of nature must not be separable. I also believe that it is important for the development of environmental infrastructure to demonstrate potential for job creation.
Madam President, ladies and gentlemen, the European Union benefits from immense natural resources in terms of woodland, tree species, land and sea animals, nurtured by a wide range of climate conditions and obstructed by forms of behaviour that are not always proper. Fortunately, certain limits were established some time ago and the factors that hinder the conservation of this enormous wealth have been reduced.
It is nevertheless worth considering that biodiversity constitutes an ideal mutual control mechanism between the animal, plant and mineral components of nature. It allows the conservation of the balances that facilitate dietary variety, prevent certain natural catastrophes, and help in the struggle against climate change and the greenhouse effect. I am in favour of approving this report because it is a first step away from declarations of principle, which are naturally nearly unanimously supported, towards concrete actions to safeguard biodiversity.
The figures on biodiversity trends are extremely worrying. Between now and 2050, the rate at which species are being lost may increase by a factor of ten. In Europe, 42% of mammals, 43% of birds, 45% of butterflies, 30% of amphibians, 45% of reptiles and 52% of freshwater fish are threatened with extinction. This situation is unacceptable, not only from an ethical point of view, but also from an environmental and economic angle. That is why the European Commission must ensure that biodiversity is better integrated into its various fields of activity, particularly agriculture, regional policy, industry, development cooperation and research and innovation. The Union must also aim to strengthen international efforts to halt the loss of biodiversity and thus help achieve the Millennium Development Goals by 2015. The European Parliament has almost unanimously adopted this report, and it will have to act accordingly when we debate the reform of the common agricultural policy, fisheries policy or the new financial perspective.
Halting biodiversity loss is not only part of our ethical duty, since the notion of stewardship requires us to maintain our planet in a state where it can meet the needs of future generations, but it is also a reaction to evident ecological and economic facts. Recent studies have shown that the financial costs of biodiversity loss currently amount to some EUR 50 billion per year (or slightly less than 1% of the EU's GDP) and these could rise to EUR 14 000 billion, or 7% of estimated annual GDP, in 2050. It is vital for the EU to be able to play an active role in the decisions taken at global level on the vision and objectives for biodiversity after 2010. It was therefore necessary, as provided for in the report voted through today, to create a vision and objectives in relation to the conservation and sustainable use of biodiversity beyond 2010 within the EU.
I voted for the report on the implementation of EU legislation aimed at the conservation of biodiversity because ambitious measures are needed that enable the loss of biodiversity to be halted and ecosystems to be restored, specifically by using an approach that cuts across the EU's various sectoral policies and recognises biodiversity as a fundamental element in mitigating and adapting to climate change.
To quote the rapporteur, the loss of biodiversity threatens our food supplies, opportunities for recreation and tourism, capability to deal with climate change and sources of wood, medicines and energy. I therefore agree with the need for the EU in its entirety, and particularly all those areas covered by Union policies, to find a sustainable strategy for protecting biodiversity and preserving ecosystems. I believe that this is particularly important in the area of agriculture and fisheries, for which reason I am monitoring particularly closely the reforms of the common fisheries policy and the common agricultural policy that are being prepared. This is because the adequate and sustainable preservation of biodiversity, while essential and desirable, cannot be a brake on the sustainability and development of agriculture and fishing.
The United Nations has declared 2010 the International Year of Biodiversity. Unfortunately, the EU will not achieve its biodiversity objective for 2010. The loss of biodiversity is continuing at an alarming rate. It is calculated that the rate of loss is accelerating towards a level that will be tenfold greater by 2050 than it is at present. In the EU, 42% of mammals, 43% of birds, 45% of butterflies, 30% of amphibians, 45% of reptiles and 52% of freshwater fish are under threat of extinction. In its mid-term review of the implementation of the Community Action Plan on Biodiversity in 2008, the Commission noted that 50% of species and up to 80% of the habitats whose conservation is a matter of European interest are in a poor state of conservation. This loss of biodiversity is unacceptable, not only from an ethical point of view, but also from an ecological and economic standpoint, since we are depriving future generations of the opportunity to benefit from a healthy biodiversity. European policies on protecting biodiversity need to be coordinated and integrated with other sectoral policies, particularly those relating to farming, forestry and fisheries, as well as policies on the prevention of natural disasters, in order to ensure maximum biodiversity protection.
This report clearly draws attention to several significant issues: the incomplete implementation of legislation, the incomplete and insufficient integration of sectoral policies, the insufficient scientific knowledge and gaps in knowledge, the lack of political will, the insufficient financing, and the lack of effective instruments aimed at dealing with specific problems, such as invasive alien species.
In general, we share the concerns and demands expressed in the report. We view the inclusion in several of its chapters of proposals that we made during the debate in the Committee on the Environment, Public Health and Food Safety as positive, particularly those relating to financing and the inclusion of biodiversity in the relevant sectoral policies.
However, we cannot fail to point out and stridently reject the inclusion in the report of the reference to possible innovative systems for the payment of ecosystem services, even if this is included merely as a suggestion for consideration. This is an unacceptable commercialisation of nature. The loss of biodiversity constitutes one of the consequences of a system - capitalism - that is based on the exploitation and commercialisation of nature and its resources, irrespective of their natural capacity for regeneration.
It will not be possible to find a solution that is fair and effective for this or other environmental problems within the framework of this system.
I voted in favour of this own-initiative report because the European Union must do everything it can to halt the loss of biodiversity between now and 2020 and to restore ecosystems. I strongly regret the fact that the objective of halting biodiversity loss by 2010 has not been achieved. The European Commission must ensure that biodiversity is better integrated into the Union's other fields of activity, particularly agriculture, forestry, fisheries, regional and cohesion policy, industry, development cooperation and research and innovation.
Public expenditure will not, in itself, allow us to achieve the Union's principal objective, which is why corporate responsibility must also integrate this aspect of biodiversity.
80% of the biodiversity of the French Republic is found in its overseas territories (the outermost regions and the OCTs). Forty-two per cent of the territory of Réunion Island has just been classified by UNESCO as a World Heritage site. These are all objective reasons for the need for the European Union to make a particular effort to protect biodiversity and for this real potential to be promoted in the outermost regions and OCTs. Now, the French outermost regions and the European OCTs are not eligible under the Natura 2000 and Life+ programmes. We need to remedy this shortcoming.
That is why I proposed that there should be a specific budget line in the draft 2011 budget. This budget line will cover the setting up of a specific programme, called BEST, for the outermost regions and the OCTs, for the purpose of the protection and promotion of biodiversity. This programme had been promoted at the end of the Réunion conference and supported by the European Council under the French Presidency. It is time to make this initiative a concrete reality.
in writing. - The subject matter of this report is huge and the conservation of biodiversity cuts across a vast swathe of policy areas. Many environmental issues are of a nature which justifies intervention at EU level. Equally, many issues are best managed at a more local level, and there must be full respect for the principle of subsidiarity. This report calls for clear action in a number of areas, and it is important that both the Commission and the Member States take note.
I agreed with this report because biodiversity loss is a serious threat. Biodiversity, which is of crucial importance for balanced development and poverty reduction, is essential for our planet, human well-being, survival and cultural integrity. However, now, due to people's actions, biodiversity is disappearing at an unprecedented rate. It would be possible to change this tendency if local populations were able to benefit from biodiversity preservation and balanced use. It is noteworthy that sectors mostly cause biodiversity loss because insufficient consideration is given to aspects of biodiversity in sector policy, including the conservation of natural resources, agriculture, fishing, regional policy and spatial planning, forestry, energy and transport, tourism, development and economic cooperation. It is particularly relevant and necessary to stop biodiversity loss in Europe. Various types of national, EU and European policy are helping to achieve this goal. Many of these are intended for special measures for the protection of principal species and habitats, but in order to preserve biodiversity, the most important thing is to take the needs of biodiversity into account by drafting and implementing policy in the respective sectors. I am pleased with the aim to halt the loss of biodiversity and ecosystem services in the EU by 2020, restoring them insofar as possible, and stepping up the EU's contribution to averting global biodiversity loss.
2010 is the Year of Biodiversity. With the report by Mrs de Lange, Parliament is drawing positive conclusions for the preservation of biodiversity. I support this future-oriented report because I am certain that initiatives for the preservation of biodiversity are essential in order to avoid conflicts in the future. A healthy environment, biodiversity, the protection of fertile soils and clean water bodies are the basic prerequisites for ensuring the supply of food for future generations of the global population, too. However, without farmers, biodiversity is inconceivable. Agriculture already makes a major contribution to the protection of the environment and climate, for example, through CO2 storage in soils. In order to maintain this agricultural service in the public interest, adequate recognition and support are needed in future. Against the background of the increasing asphalting and concreting over of farmland for roads, buildings and industrial installations, we need measures to safeguard agriculture throughout the whole of Europe.
I voted in favour of the motion for a resolution because I consider that the struggle against biodiversity loss and the continual depredation of ecosystems, through a strategy of sustainable development, must be one of the cornerstones of the European Union's legislative activities. Biodiversity is a fundamental resource for mankind's existence on earth and for the well-being of future generations. For this very reason, I voted in favour of the motion for a resolution.
According to all the data in our possession, unless the necessary measures are adopted to halt biodiversity loss induced by Man, by 2050, nature will have been impoverished to the point of irreversible damage. The EU has set itself the minimum objective of halting biodiversity loss by 2020 by means of a strategy that is consistent with and integral to the strategies of combating poverty and hunger and mitigating climate change. We have also called on the Commission to guarantee a more prominent place for biodiversity within the other EU policies.
Apart from the LIFE programme, we also need to identify new instruments that operate in synergy with other policies intrinsic to different areas such as fisheries, agriculture and the environment in general. Lastly, I absolutely agree with the implementation of an extensive information campaign on this topic among the citizens of the European Union.
The rampant rate of man-made biodiversity loss is worrying. Biodiversity should be viewed as the most reliable barometer of the state of the environment. Therefore, as the EU is faced with alarming biodiversity loss figures in which 42% of mammals, 43% of birds, 45% of butterflies, 30% of amphibians, 45% of reptiles and 52% of freshwater fish are threatened with extinction, I believe that the legislation that has just been implemented is essential and crucial to the conservation of biodiversity, and even its reinforcement. That is why I voted as I did.
I fully agree with the authors of the report that maintaining biodiversity is not only an ethical obligation, but that it also has ecological and economic value and is of crucial significance in mitigating climate change. I think the proposals for modification of the Nature 2000 programme are just what is needed.
This applies, in particular, to those which place emphasis on creating resistant ecosystems which can react to stress and which fulfil valuable ecosystem functions, and not only to those which concentrate on the protection of habitats and species under the programme. Something which also needs to be understood is the perspective of Member States which are undertaking large infrastructural projects. Working out a sensible compromise between environment protection and infrastructure development is the need of the hour. Development must not take place to the detriment of nature. Nature, however, must not prevent development.
I support Mrs de Lange's report because it deals with a topic that is sensitive, important and fundamental to the survival of our planet and hence, of future generations. The need to conserve and preserve biological diversity from extinction also underpins policies of adaptation to climate change and the global fight against famine and to support food security.
Parliament therefore really needs to get to grips with this issue, particularly in the light of the failure to achieve the 2010 objective of halting the loss of biodiversity, which has now been extended to 2020 in accordance with Council and Commission guidelines. I agree with the warning that the rapporteur sends out to all institutions, including the Member States, which are called upon to play a leading role in introducing serious local policies to implement EU guidelines.
I enthusiastically welcome this report on the implementation of EU legislation aimed at the conservation of biodiversity. It is a product of the importance that all of us recognise that it has in the environmental, economic and social spheres, and in sectors as diverse as agriculture, fisheries and tourism, and it underlines that same importance.
Today, I would like to highlight another matter that, although not omitted from the debate, has not received significant attention. I am referring to the intrinsic value of biodiversity, and to the moral duty that we have to protect and defend it. It is up to mankind, which, with the greatest power over biodiversity, has the greatest responsibility to preserve it and transfer this inheritance it has received to future generations to enjoy and care for. Thus, the EU is carrying out its duties by legislating to conserve biodiversity. This matter, undoubtedly, deserves my support.
The loss of biodiversity is continuing at an alarming rate: worldwide, the current global species extinction rate is much higher than the natural background rate. The Commission has stated that 50% of species and up to 80% of habitats of European conservation interest are disappearing.
The aim of halting the loss of biodiversity is very important for the purposes of climate change, considering that land and marine ecosystems absorb approximately half of anthropogenic CO2 emissions. Unfortunately, in my opinion, international and European initiatives and agreements aiming to halt the loss of biodiversity have not achieved great results, and the European public do not appear to be sufficiently well informed in this respect.
This year, new initiatives have been proposed with the aim of halting the degradation of ecosystems, and the Commission has presented four policy options that also include restoring biodiversity at global level. By the end of 2010, I hope we will see the publication of a proposal for a new EU strategy for biodiversity that also includes some legislative proposals. In its conclusions of 15 March, the European Environment Council agreed on a new headline target of halting the degradation of ecosystems in the EU by 2020.
2010 has been declared the Year of Biodiversity worldwide. Biodiversity, as the world's natural capital, is essential to the existence of human life on Earth and to societies' well-being, both directly and indirectly through the ecosystem services it provides. I wish to emphasise the importance of biodiversity conservation in the implementation of the Europe 2020 strategy, not only because of the employment potential it can generate, but also because of the contribution it makes to the efficient and sustainable use of natural resources. I am concerned about the failure to meet the global target to reduce the rate of biodiversity loss by 2010, as defined at the World summit on sustainable development in 2002, and to achieve the 2015 objective of reducing poverty and hunger and improving health and human well-being, in accordance with the Millennium Development Goals. I believe that the main reason for European citizens' inaction in combating loss of biodiversity is their lack of knowledge, as highlighted by a recent Eurobarometer survey: only 38% of Europeans are familiar with the term 'biodiversity', whereas 28% know the word but not its meaning, while 17% believe that the decline in biodiversity is affecting them already.
Human activity is causing a reduction in biodiversity at a frenzied pace. In Europe, nearly half of all mammals are under threat, and the situation is similar for birds. If this trend continues at the rate that has been observed during the last few decades, it will leave behind a natural environment which is damaged irreversibly. As I am deeply concerned by the current situation, and while the international political agenda does not address the fight against biodiversity reduction with the urgency it should, I am supporting the report by my fellow Member, Mrs de Lange. The report proposes several ideas for intensifying the fight against biodiversity loss in Europe, and calls for the introduction of specific policies to support investments - from the public as well as the private sector - which have a positive impact on biodiversity, while those which damage it must be discouraged. In order to be truly effective, it is clear that this fight on the part of the EU must be accompanied by international action, and it is imperative that the Commission and the Member States support the integration of biodiversity protection into global processes such as the Millennium Development Goals.
The Union must take responsibility for the miserable failure of the 2010 strategy in combating biodiversity loss. From now on, it is up to all decision makers not to repeat the same mistakes between now and 2020, and to go beyond declarations of intent and move on to action. That is why Parliament is calling, in particular, for the urgent implementation of three key measures: adopting an integrated approach in all sectoral policies (agriculture, fisheries, transport, industry, etc.); putting an end to violations of European environmental legislation by Member States; allocating 0.3% of GDP to measures for biodiversity protection.
Parliament's vote on this report is an excellent beginning. It remains for the Council and the Commission to take it up and to ensure without further ado that the deadlock on the Soil framework directive is broken, that there is adequate funding for the management of the Natura 2000 sites, and that bio-conditionality of State aid is implemented. Let us not hide the fact that there are still deadlocks due to the fact that the success of a strategy designed to stem biodiversity loss involves revisiting in depth our model of economic development.
I strongly endorsed the motion for a resolution on biodiversity and the diversity of plant and animal species because it will spur government leaders to action. 2010 is the Year of Biodiversity. Over the past 40 years, biodiversity has decreased by one third. Nearly half of all mammals and birds are threatened with extinction. The European Parliament wants the decline of biodiversity to be brought to a halt by 2020.
For that reason, from now on, we must test all European subsidies and policies for their effect on biodiversity, so that funds can be directed to measures that will have a positive impact on the environment. The tenth conference on the Convention on Biological Diversity will take place in mid-October. The issue with that is that the European environment ministers will determine the European position only four days before the biodiversity conference begins. As early as mid-March 2010, when the CITES conference took place, it was apparent that a more extensive advance consultation was really necessary. Agreeing the EU's Community position four days before the beginning of a conference is really leaving it too late to forge alliances with like-minded countries. The biodiversity issue must be higher on the European priority list. Protection of biodiversity must be integrated into our agricultural and fisheries policies and sufficient financial means need to be made available for the protection of nature.
The obligation to protect the biodiversity of our resources is an ethical one, given the growing threat to ecosystems and the risk of irreversible damage to the environment. The concerns surrounding the preservation of biodiversity also have a social and economic basis, because sustainable development is linked to economic stability. It is therefore essential to integrate this objective of protecting biodiversity into the various areas of action at European level, not least into the fight against climate change, into the aims of the Europe 2020 strategy, and into the objective of creating employment. The funding needed for this must be made available.
I cannot fail to mention the essential role of fishing in a country such as Portugal, which is why I advocate that the common fisheries policy must facilitate the observance of legislation that is applicable to biodiversity and aimed at the sustainability of the sector. In other areas of activity, such as agriculture, forestry, tourism, research and innovation, which are pivotal in the outermost regions, its potential for employment requires the development of a sustainable economy and of ecological concerns, with policies for the efficient use of resources, and for sustainable consumption and production.
in writing. - It is regrettable that the EU has not met its targets to halt biodiversity loss by 2010, as protecting our biodiversity is of great importance for ethical, ecological, as well as economic reasons.
It is an issue that cannot merely be reliant on public spending, but should also form part of corporate responsibility strategies across the EU to stop any further destruction of ecosystems and repair them where possible. I have supported the proposal to halt biodiversity loss by 2020, particularly as my constituency, Wales, has such a huge variety of ecosystems to offer.
I also believe achieving this target will allow the EU to be a global leader in its efforts to protect and preserve our biodiversity, and demonstrate to developing nations our commitment to the 2015 Millennium Development Goals.
2010 was to be the year when the European Union was finally to concern itself with biodiversity. It has to be said that its strategy in this area is a miserable failure despite the commitments it has repeatedly made, since 2001, in particular, to deal with the threats of extinction to a large number of species.
I therefore supported Mrs de Lange's report adopted by the European Parliament on 21 September. It condemns the mediocre results of the EU and calls on the European Commission and the Member States at last to move from intentions to action.
In particular, it has adopted three key measures and is calling for their urgent implementation: an integrated approach to biodiversity in all the sectoral policies in question (agriculture, fisheries, transport, etc.); the application of and compliance with Community environmental legislation by Member States; an increase in the funding for measures in this area beyond that provided by the LIFE instrument. However, currently, the Member States do not give sufficient support to the LIFE projects.
Over and above that, our citizens must be made aware of the state that biodiversity is in and the grave risks threatening our ecosystems. Only 17% of the citizens of Europe are aware that biodiversity is in serious decline.
This summer, we received countless news reports informing us of two environmental disasters that struck two different countries, Russia and Pakistan.
It is true that these are unforeseeable and uncontrollable natural disasters, but it is also true that human activities sometimes help exacerbate situations of environmental decline. Pollution, acid rain, industrial pollution, landslides caused by problems associated with urban and land planning, and the desertification of certain areas are just some of the consequences of our actions.
Considering that natural disasters compromise ecosystems and biodiversity, affecting sustainable development and placing social cohesion at risk, it is essential to disseminate good preventive practices and raise awareness of the local geographical, economic and social context.
It is also important to carry out hazard and risk mapping in Europe, encourage the use of good, sustainable agricultural and industrial practices and strengthen links between the various early warning systems. I also believe it is necessary to consider mobilising the current EU Solidarity Fund in a swifter and more flexible manner and to further simplify administrative regulations so that natural disaster situations can be managed as quickly as possible.
I voted for Mr Ferreira's report, which marks an important step in the management of natural disasters, because it combines the prevention of these disasters, the causes and factors which increase vulnerability to them and the creation of a common EU fund. We know that prevention is better than cure. This is why I believe that reducing the risk of disasters will help save lives.
Consequently, I have proposed an amendment, which has received support, whereby I have asked for funding methods to be devised which will support the actions involved in preventing disasters, evaluating and reducing risks before a disaster occurs, and which will be aimed at providing a micro-finance facility and macro insurance for groups on low incomes.
Storm Xynthia, floods in Madeira, forest fires in Greece - Europeans are regularly tested by natural disasters with incalculable human and economic consequences. This parliamentary own-initiative report reminds us 'that a proactive approach is more effective and less costly than one based simply on reacting to disasters' and provides a list of actions to be taken. I voted for this report because I think that it is very useful, and that the European Commission should take inspiration from it as soon as possible, particularly in relation to the prevention of forest fires. For me, the next step now is to set up a European civil protection force which is able to help the Member States to cope with significant natural disasters.
I voted for this document. In recent years, EU Member States have been buffeted by a considerable number of disasters. Therefore, we need to strengthen the importance of prevention. Since Member States are primarily and chiefly responsible for the protection of their citizens and for disaster prevention, heightened cooperation in the area of prevention is fully justified, as are improved coordination of efforts, enhanced solidarity and mutual assistance. I agree with the document's proposal that it is necessary to create a suitable financial framework at EU level for the prevention of natural and man-made disasters, which would back up and link existing instruments, including those in cohesion policy, regional policy and rural development policy. It is vitally important for Member States to enhance their research and development (R&D) capacity in the area of disaster prevention and management and to improve coordination and cooperation between Member States in this field.
This report is closely linked to the biodiversity report and I obviously voted for it. Disasters have a cross-border dimension. We therefore need a European network within which national, regional and local authorities can cooperate. I have supported with my vote the idea that the Solidarity Fund needs to be reviewed. I also voted for a common methodology for risk and hazard mapping.
As the figures indicate the extremely rapid increase in the number of natural disasters in recent years, along with their huge economic and social cost, it is becoming imperative for Member States to show greater concern for research and development in order to prevent similar events in the future and to reduce their numbers. With the same idea in mind, Member States must initiate specific coordination and cooperation mechanisms. This is why it is important, on the one hand, to strengthen early warning systems in Member States, forge and consolidate existing links between the various early warning systems while, on the other, examine and devise adaptation measures at both rural and urban level, given the increased frequency of extreme weather events. The magnitude and recurrence of disasters are often made more likely by policies that cause a flawed relationship between mankind and the environment.
The prevention of such disasters needs to be incorporated into the important sectoral policies to promote balanced land occupation and economic development that is in tune with nature. A financial framework needs to be created at EU level for preventing disasters, which will supplement existing instruments, including those featuring in EU policies.
Over the first six years of the EU Solidarity Fund, there were 62 requests for financial aid. Almost one third of these related to natural disasters described as 'major disasters'.
I am delighted, for example, with the intervention of the Solidarity Fund in my region, Brittany, after storm Xynthia. European solidarity is essential for the best management of the economic, social, environmental and human consequences of natural disasters.
The rapporteur reminds us that the prevention of disasters must be a priority for the cooperation of Member States in this area. Thus, a proposal has been put forward to create a network of national, regional and local authorities to exchange good practice regarding preventive measures. I also join with the rapporteur in calling for the setting up of a financial framework, at EU level, appropriate for the prevention of natural disasters, in order to strengthen and coordinate current instruments.
Cohesion policy plays an essential role in the prevention of disasters. It contributes to reducing disparities between regions in this domain, particularly by improving the capacities of regions that are especially exposed to risk.
We have been witnessing the destructive power of natural disasters on an increasingly frequent basis. This resolution, for which I voted, points out various important actions. Of these, I would stress cooperation between the Member States on sharing practical knowledge of disaster management, with special emphasis on prevention. National investigation and development agencies should also have mechanisms for coordinating at this level.
I also welcome acknowledgement of the natural characteristics and constraints of regions that are isolated, more sparsely populated or undergoing a process of depopulation, mountainous and which are located along borders, as well as the peripheral and outermost regions. In fact, these regions should be paid particular attention.
There has been a sharp increase in the last few decades in the number and severity of natural and man-made disasters recorded in the EU. According to data from the United Nations, the trend is for continued growth of this vulnerability, owing, for example, to climate change, to the intensive use of soil, and to industrial and urban development.
There are already various EU instruments covering several aspects of prevention. These instruments have been proving insufficient, however, and at times, the level of implementation has left much to be desired, calling into question the application of a truly strategic approach by the EU to disaster prevention.
While the responsibility for protecting their populations and preventing disasters is primarily that of the Member States, these are phenomena that do not respect national borders and are transnational in scale in the majority of cases. As such, it is essential for an effective, solidarity-based approach to be promoted at European level. I have no doubt that a proactive approach will bring more effective and less wasteful results than a strategy of simply reacting to disasters.
Special attention must be given to the issue of the increase in forced migrations from regions that have been affected by environmental degradation, in which this type of refugee must benefit from protection and aid for resettlement.
I believe that there is the need for representatives of the agricultural sector to play a role within the disaster management mechanism with a view to evaluating and taking remedial action appropriate to the actual situation within this sector. This is necessary for more efficient coordination of existing resources, which will help consolidate the European Union's policy on its immediate response capacity.
After the tsunami in the Indian Ocean in 2004, the earthquake in Haiti in January 2010 and storm Xynthia in February, how many other tragedies will there have to be before we finally have a Community approach to preventing natural disasters? Natural and man-made disasters are becoming more and more frequent, which is why we must ensure that national measures are more effective and better coordinated, and that European measures are more flexible. As well as prevention, I want to point out again that since 2006, we have had a report by Mr Barnier on establishing a rapid reaction force for responding to natural disasters. What is stopping us from adopting it? What is stopping us from using it?
It is clear that natural disasters are occurring more often in Europe at the moment, demanding prevention, reaction and coordinated solutions at European level. I believe that the complementarity of the levels of response to these scourges must be an underlying assumption of this coordination. I also think it is important to assess the Solidarity Fund and review how it is mobilised, so that it can be more flexible and adaptable to the characteristics and differences among the regions for which it is intended.
An increasing number of natural disasters have been affecting the Member States of the EU, many of them on a large scale. It is notable that over the first six years of the EU Solidarity Fund, it has had 62 requests for financial support from 21 different countries. These natural disasters compromise biodiversity, affect sustainable development and put social cohesion at risk. Rural flight and desertification are among the causes of these disasters and, simultaneously, these processes are exacerbated by such disasters. Climate change will make natural disasters even worse. The solution covers prevention and support for the most vulnerable regions. This prevention must be part of a logic of cooperation and coordination at European level, and a strengthening of European solidarity. I am therefore advocating a suitable financial framework for disaster prevention. This framework must strengthen and encourage links between the current instruments and cohesion policy, rural development policy, regional policy, the Solidarity Fund, the Seventh Framework Programme and the Life+ programmes. The next financial perspectives must clearly reflect this goal. I would also argue that there is a need to review the Solidarity Fund regulations, adapting the eligibility criteria to the characteristics of each region and disaster.
The adoption of this report is of particular importance in a year in which several European countries were beset by disasters that had profound impacts on their populations, territories, economies and environments. This fact has contributed to better public understanding of the importance of disaster prevention and to collective awareness of the importance of strengthening it. We have collated recent experiences arising from these disasters along with an analysis of their causes and consequences, which are important elements of this report.
We sought to include in this report a wide range of guidelines and recommendations that can be applied to various types of disaster. The indisputable signal given by the broad consensus in favour of this report during discussion and voting mean that it is now necessary for the European Commission and the Council to put the measures proposed here into practice.
in writing. - I would like to thank MEP Ferreira for his initiative in putting forth a motion for a European Parliament resolution on this issue of such wide-reaching relevance and importance. As a Polish citizen, I have seen and experienced the traumatic effects of natural disasters - in particular, those of floods - on my nation's general well-being. Furthermore, as a European citizen, I recognise the importance of a European-level, solidarity-based prevention mechanism. Let me also take this opportunity to highlight that we have concrete instruments which oblige Member States to develop prevention mechanisms against natural disasters - more specifically, the Floods Directive.
The recent example of Poland illustrates the consequences of a lack of proper implementation with regard to this legal act. Natural disasters do not discriminate, and neither should the prevention nor response effort. It is my belief that when what is at stake is human life, as well as the environment, economy, and security of any nation or region, the issue becomes less a political one and more so a moral one. It is in this line of reasoning that I would like to join my colleagues in voting 'yes' to this motion for resolution.
Fires in Portugal, floods in Saxony, forest fires in Greece, Xynthia in western France - these last few years have shown us how necessary it is to have a genuine European strategy for dealing with natural disasters, and how beneficial it would be: a strategy for prevention, but also a strategy concerning the European Union's response and reaction capability in the face of such disasters. I therefore voted strongly in favour of this report, which calls for a European approach to this matter which is Community-based, global, coordinated and balanced, in accordance with the essential principle of European solidarity. I sincerely hope that the Commission will quickly put forward specific proposals to strengthen cooperation and exchanges of practice between Member States in this area, to allow for better communication between the competent authorities, to improve procedures, to speed up mobilisation of the European Union Solidarity Fund and, above all, to ensure that disaster prevention is included in the next European Union financial perspective.
in writing. - Mr Ferreira's report highlights the numerous potential causes of disaster and, of these, potentially the most serious in the long-term are accidents involving nuclear material. Large areas of the EU are, to this day, still suffering as a result of the Chernobyl disaster and it is my belief that there is no such thing as safe nuclear energy. A number of governments across the EU are intent on building new nuclear power stations, thereby simply increasing the chances of future nuclear disasters. My party and the Scottish Government remain firmly of the opinion that our energy needs must lie in non-nuclear power.
I agreed with this report because in recent years, EU Member States have been buffeted by a number of disasters which have had a considerable and lasting impact on the environment and economy of the populations affected. The damage is often hard to gauge, when talking about the loss of human life. The report highlights the need for the Solidarity Fund Regulation to be revised and stresses the need to create a suitable financial framework for disaster prevention, with adequate financial resources for preventing and combating disasters. This would strengthen and link existing instruments such as cohesion policy, rural development policy, regional policy, the Solidarity Fund, the Seventh Framework Programme and the Life+ programmes. The report calls on the European Commission to assess the possibility of proposing a more systematic pooling of available resources in order to strengthen the effectiveness of prevention mechanisms across the EU. I am delighted that it is finally being recognised that a European agricultural public insurance scheme has to be created. The Commission should come forward with a proposal for a European public insurance system to better address the risk and income instability of farmers related to natural and man-made disasters. This system should be more ambitious than the present model in order to avoid a multiplicity of different insurance schemes in the EU, creating huge imbalances between farmers' incomes. I consider it urgent for a minimum compensation scheme for natural or man-made disasters to also be accessible to farmers across all Member States
in writing. - The European disaster prevention framework would be very helpful in the prevention of natural and man-made disasters. The South and West of Ireland faced many disasters last year; this initiative is of vital importance. I welcome the focus that would be placed on the training and awareness-raising activities and the plans to reinforce early warning tools. This report has put a huge emphasis on prevention, and has underlined the importance of the role of national, regional and local authorities in the prevention aspect. As these are the authorities who are closest to the action when natural and man-made disasters occur and thus should be given a pivotal role in the prevention of them.
Our countries have been beset by disasters with devastating effects on communities and ecosystems. The scale of these disasters is reflected in the increasingly frequent occurrence of extreme climatic phenomena, not to mention human error in balanced regional planning. By acknowledging the decisive significance of prevention by the EU, the report is headed in the right direction. This also holds true in the insistence on the need for cooperation and coordination between Member States.
Nevertheless, it is also important to reinforce the European Union's capacity for specific responses, namely by committing to using instruments to prevent and combat disasters at European level that are linked to those of the Member States, as well as to local and community strategies. If we want to obtain the best results with the most intelligent use of resources, no level of response must be forgotten and the responses must complement each other.
The report on the Commission communication 'A Community approach on the prevention of natural and man-made disasters' is worthy of approval without any particular comment. A continuous reciprocal exchange of information and good practice would certainly bring about an improvement in scientific knowledge and improve everyone's capacity for intervention.
Cross-border cooperation at several levels, whether macro-regional or regional, would increase the efficacy of existing prevention methods. It is also essential to emphasise the importance of voluntary activities and for this reason, cooperation between Member States must be stepped up.
Prevention of natural disasters and, by extension, man-made disasters, should be one of the EU's priorities, although it is not an easy task. Increasingly, the argument is being made that intensive soil use, unchecked industrial and urban growth, rural flight, desertification and the intensification of the occurrence of extreme climate phenomena, among other things, have been responsible for making the Member States more vulnerable to disasters, both natural and man-made. It is therefore important for all of us to join forces to combat the aforementioned factors so that such disasters - which cause great damage to property and are responsible for the loss of lives, which cannot be repaired - are not repeated so frequently.
I voted for this resolution because I consider the issue of preventing man-made disasters to be extremely important. It is absolutely essential to increase the financing of programmes aimed at the conservation of natural resources in Europe. Woods, lakes, rivers - they have all become business assets. We must draw up a common EU framework in addition to this resolution, and strictly rein in this indifferent consumer attitude towards natural resources.
I have encountered such an attitude in my homeland, Latgale, where woodland is being barbarously destroyed. The Latvian Government is 'torpedoing' EU projects aimed at conserving lakes and rivers. Latvian legislation permits the elimination of rare species of fish, and no one bears responsibility for this. I voted 'for', in the hope that this signal from the EU will reach the Latvian Government.
Increasing occurrences of extreme weather conditions are causing serious natural catastrophes within the EU which hit the rural population particularly hard. It is the responsibility of the Member States to put more resources into disaster assistance and prevention.
In particular, it is important to ensure that the victims of these catastrophes receive rapid support, including financial aid, when they are in difficulties. The ideal solution would be cooperation among all the Member States in the EU to share expertise and practical measures. I have abstained from voting because, in my opinion, the report is too broadly worded and does not specify any actual action to be taken.
I voted in favour of this report because the floods which affected almost the whole of Europe this spring and summer, not to mention the floods which affect certain Member States every year, have demonstrated how important disaster prevention is. I also voted for this report because it gives a key role to the relationship between natural disasters and agriculture, proposing basic solutions to some of the problems we are facing.
The Member States of the European Union have been hit, in recent years, by natural disasters which have had tragic results. Several months ago, Poland and other countries of Central Europe became the victims of a devastating flood. Not a month passes without the media reporting information about a catastrophe which has hit the residents of Europe. We must, however, make the effort to think about what steps we should take to be able to prevent natural disasters.
The report rightly shows that the basic cause of natural disasters is mankind's flawed relationship with the surrounding natural environment. I also support the proposal contained in the report to create a suitable financial framework at European Union level for protection against man-made disasters. I think, too, that the proposal to strengthen cooperation between national, regional and local authorities in the area of combating natural disasters is well-founded.
I voted in plenary in the European Parliament today in favour of the report on the prevention of natural and man-made disasters in the EU. This is a particularly important initiative, which will go a long way towards preventing incidents such as forest fires, floods, freak weather incidents and technological and industrial accidents. The basic objective is to create an appropriate financing framework for disaster prevention, which is integrated into the 2014-2020 financial perspective and places particular emphasis on providing support for the most isolated and sparsely populated regions. The report seeks primarily to create a balanced rural development policy by creating a European agricultural public insurance scheme designed to prevent the problems caused by the multitude of different insurance systems in the EU. At the same time, farmers in all the Member States need to be given minimum compensation if they are to be able to restore the damage caused by such disasters.
We must bear in mind that disasters tend to affect, to a greater extent, those in greatest need, who do not have the resources available to protect themselves, their families or their assets. I voted for this report as it is relevant and necessary to create a suitable financial framework at EU level for the prevention of natural and man-made disasters which will consolidate and link existing instruments, including those in the cohesion, regional and rural development policy areas. EU funding should give priority to a series of prevention measures to be implemented by Member States which are generally aimed at redressing situations potentially conducive to risks, protecting inhabited areas, monitoring the safety of major infrastructures and at drafting and reviewing building safety and land use regulations.
Our countries have been beset by disasters with devastating effects on communities and ecosystems. The scale of these disasters is reflected in the increasingly frequent occurrence of extreme climatic phenomena, not to mention human error in balanced regional planning. By acknowledging the decisive significance of prevention by the EU, the report is headed in the right direction. This also holds true in the insistence on the need for cooperation and coordination between Member States.
Nevertheless, it is also important to reinforce the European Union's capacity for specific responses, namely by committing to using instruments to prevent and combat disasters at European level that are linked to those of the Member States, as well as to local and community strategies. If we want to obtain the best results with the most intelligent use of resources, no level of response must be forgotten and the responses must complement each other.
In the last few years, the Member States of the European Union have fallen victim to a considerable number of natural or man-made disasters: fires, storms, floods, droughts, and so on. The human, economic and social costs of these disasters, which most often extend across national borders, are dramatic. As I believe that it is essential to take a European approach to the prevention of such disasters, I endorse the report by my fellow Member, Mr Ferreira. While we need to increase cooperation between the Member States and to pool their resources in order to strengthen the effectiveness of prevention mechanisms throughout the Union, we must also ensure that the prevention of such disasters is better taken into account, in a transverse manner, in the EU's various policies. In addition, we must promote better coordination and cooperation between the Member States on research and development relating to the prevention of natural or man-made disasters.
in writing. - We, the Greens, have supported this report as it notes that natural and man-made disasters may have very serious consequences for the economic and social development of regions and Member States and points out that the main objective of disaster prevention is to safeguard human life, the safety and physical integrity of individuals, fundamental human rights, the environment, economic and social infrastructures, including basic utilities, housing, communications, transport and the cultural heritage. It stresses that a proactive approach is more effective and less costly than one based simply on reacting to disasters, taking the view that knowledge of the local geographical, economic and social context is fundamental to the prevention of natural and man-made disasters.
Leaving aside the fact that Member States are primarily and mainly responsible for civil defence and disaster prevention, I agree with the rapporteur's approach in calling for greater coordination and greater cooperation between local, regional and national authorities in accordance with the principle of subsidiarity.
A Community approach should make reducing the disparities between regions and Member States in this area a central focus. It is also essential to view prevention from a cross-cutting perspective, in respect of the various Union policies, including through the introduction of an appropriate financial plan.
I endorsed the resolution on the Commission communication: A Community approach on the prevention of natural and man-made disasters. This year, we have had very severe frosts, floods, tropical heat waves and tornadoes in Europe. Millions of Europeans have suffered. Similar things are going to happen in the future. Faced by this increase in disasters, the optional cooperation of Member States and temporary EU help in preventing, reacting to and coping with the effects of disasters are no longer sufficient. We need a global Union strategy, as part of which a protocol will be introduced on uniform measures for particular kinds of natural disaster, especially those which often recur (forest fires, floods and droughts).
Solidarity between countries is essential, and particular attention should be paid to regions which are less privileged in terms of geographical location, population density and economic and social conditions. The strategy must be reflected in the new financial framework for 2014-2020. In this context, it is important to combine existing aid instruments, such as cohesion policy, rural development policy, regional policy, the Solidarity Fund, the Seventh Framework Programme and Life+ programmes. Pursuant to previous resolutions of the European Parliament, consideration should be given to establishing a European Drought Observatory and developing a special initiative in the area of forest protection and fire prevention. I also renew my appeal to Parliament and the Commission for the immediate drawing up of a new proposal on further simplification of administrative rules and increasing the flexibility of the European Union Solidarity Fund.
Our countries have been beset by disasters with devastating effects on communities and ecosystems. The scale of these disasters is reflected in the increasingly frequent occurrence of extreme climatic phenomena, not to mention human error in balanced regional planning.
By acknowledging the decisive significance of prevention by the EU, the report is headed in the right direction. This also holds true in the insistence on the need for cooperation and coordination between Member States.
Nevertheless, it is also important to reinforce the European Union's capacity for specific responses, namely by committing to using instruments to prevent and combat disasters at European level that are linked to those of the Member States, as well as to local and community strategies. If we want to obtain the best results with the most intelligent use of resources, no level of response must be forgotten and the responses must complement each other.
If it is true that the principal responsibility for preventing and handling natural disasters lies with each Member State, then I believe that the European institutions should encourage cooperation between the Member States by systematising and optimising the available resources, and making actions at both EU and regional level complement each other better.
This strategy should aim to reduce inequalities between regions in terms of their capacity to protect their populations and their investment in research, prevention, anticipation and resolution of these phenomena, with particular focus on the outermost regions. In the event of a disaster, the natural constraints of these regions, which often face a combination of risks, as in the case of Madeira, should allow the various financial instruments under cohesion policy to be used, and the conditions to activate these instruments should be made more flexible.
It is clear to me that the Solidarity Fund should be revised to make mobilising it faster and its eligibility criteria more flexible. This report, which I support, reflects these concerns. I would like to remember the victims of the severe natural disaster that occurred in Madeira in February 2010, as well as their family members, and reiterate the extreme urgency in activating the Solidarity Fund for reconstruction in Madeira.
I voted for the European Parliament resolution on the Community approach on the prevention of natural and man-made disasters because I believe that it is crucial for the EU to take action in this area. Investments in disaster prevention measures are necessary as the cost of preventive measures is generally much less compared to that of remedial measures.
Given the trans-border aspect of disasters, such as the floods in 2002, the forest fires in 2007 and this summer's floods, we need a set of effective instruments for preventing, intervening and taking action to mitigate the effects of disasters. The specific measures envisaged by the Commission are intended to identify risk areas and renaturalise river beds; restore and protect river basins, wetlands and related ecosystems; clear up and reorder forests; promote reforestation; protect and defend the coastline; prevent and mitigate the effects of earthquakes and draw up a list of good practices aimed at facilitating the exchange of information between stakeholders.
One important step for improving the effectiveness of the instruments in the current disaster prevention policy must be to increase the flexibility of the procedures involved and speed up access to the EU Solidarity Fund so that the resources requested reach those affected as quickly as possible.
I voted in favour of this report. I believe that greater emphasis is required on social protection systems to prevent poverty and tackle social problems, thereby helping stabilise the economy and maintain and boost employment capacity. Priority must be given to actions intended to help meet basic social needs, foster the protection of children and vulnerable women who have been hit hard by the crisis, as well as young people at risk, low paid, unqualified and migrant workers, rural workers and disabled people.
I support the call in the report for all developing countries to be associated with the International Labour Organisation's Decent Work Agenda and for the right to freedom from forced labour and from child labour to be upheld without exception.
According to estimates, there are 218 million children working worldwide. Of those, 126 million are engaged in hazardous work. Poverty will be the lot of children who are excluded from the education system and put to work against their will. Significant measures must be implemented to combat child labour, to create jobs for adults in place of it and to allow children to get a proper education.
The international community must be committed to making every effort to eliminate child labour and definite measures must be put in place to fulfil that commitment.
I also support what the report says about meeting basic needs of people in developing countries and about paying special attention to security of food supply and access to clean drinking water.
in writing. - (LT) I agree with this report. In order to reduce poverty in developing countries, it is necessary not only to generate employment but also to create new sustainable jobs. To achieve this it is necessary to take measures to coordinate macro-economic policy and focus on the stability of real output, incomes and employment. Small and medium-sized enterprises, especially in the agricultural sector, need effective financial support such as the provision of micro-credits, micro insurance and public financial support. The Commission and donor countries should review existing possibilities in terms of additional and innovative sources of financing for development and identify new ones to allow developing countries to diversify their sources of revenue and implement effective, concrete and operational spending programmes. Moreover, particular emphasis must be placed on solving one of the biggest problems in developing countries - combating child labour and giving all children the opportunity to receive primary education. This can be achieved by the implementation of the right to freedom from forced labour.
I, too, supported and voted for this report. The EU Treaty includes obligations on combating poverty. Developing countries are experiencing the greatest social challenges. I agree with the idea of governments making the protection of children, vulnerable women, rural workers and people with disabilities a priority. I also voted in support of the need for developing countries' budgets and EU development aid to allocate at least 20% of their spending to health and basic education.
I voted for this report because in it, the European Parliament calls for poverty reduction in developing countries where hunger, malnutrition and the exclusion from access to food and basic public services affect millions of these countries' inhabitants.
The other huge problem faced by developing countries is that the majority of their inhabitants have no adequate social protection coverage, although social protection systems have been proven to be powerful instruments for poverty reduction and social cohesion.
I would like to highlight the problem of child labour because it is one of the major obstacles to achieving universal primary education completion and reducing poverty, and hampers the healthy upbringing and necessary education of these children.
I therefore agree with Parliament's call for the promotion of education aid and the implementation of child labour policy through strengthening the Global Task Force for Child Labour and Education. Furthermore, it is very important for the international community, all states concerned and the EU to commit themselves to doing their utmost to eradicate child labour as a matter of urgency. In addition, all development strategies should pay special attention to the most vulnerable and marginalised, especially women, children, older people and people with disabilities.
Now that an international summit is taking place in New York on achieving the Millennium Development Goals and the European Parliament has adopted the report on poverty reduction in developing countries, I feel it is important to emphasise the role that micro-credit can play in achieving these objectives. Micro-credit generally entails granting loans of small sums to entrepreneurs who cannot access conventional bank loans. In developing countries, it helps give practical expression to a large number of economic microprojects that promote wealth creation and, consequently, development. Basic funding of projects helps to create an economic network in the countries concerned and to involve small local players. Micro-credit thus allows these players to be made responsible for their own development and enables their dependence on conventional development aid to be reduced. By affecting sectors as diverse as agriculture, small crafts and the social economy, micro-credit can thus facilitate a tangible impact on local development. I therefore invite the European Commission and the Member States to take seriously this responsible means of development aid.
In order to respond to the scourge of poverty in developing countries, these countries need to have an adequate economic situation. This report reinforces the importance of making processes less bureaucratic, encouraging the promotion of saving and of access to credit, and strengthening regional integration. It also mentions the urgency of promoting the involvement of civil society organisations in formulating and monitoring public policy, reinforcing the role of relevant representative organisations, and strengthening the legal and social status of women. I also believe that, as mentioned in the report, employment policy should include investment in 'green jobs' and in green industry, for example, developing renewable energy and energy efficiency. Moreover, on the challenges for donor countries, the report stresses the simplification of its aid procedures and innovative sources of financing. I consider these crucial.
The statistics circulated by the competent institutions on poverty and malnutrition are more than mere numbers. Behind these percentages and absolute values, there are individuals who struggle to make ends meet or suffer from severe diseases due to a poor or bad quality diet.
The undertaking to reduce poverty should be assumed with the greatest responsibility and cannot be reduced to a series of slogans and mindless expressions. We must study the problems with care and find solutions that reconcile the interests of less-developed countries with developed countries; the interests of companies and those of consumers, industrialists and farmers - and all the categories involved. We will certainly not allow others to fly by clipping our own wings, but by shouldering burdens proportional to our own strength and abilities. It is therefore important to demonstrate the good practices of market economy to foster mechanisms of growth and development while, at the same time, providing the right incentives and the right training to get out of the poverty trap.
For the first time in history, there are a billion people affected by hunger. This year alone, a further 64 million people have joined the ranks of those who were already suffering from extreme hunger. This reality compels us to focus on job creation in developing countries as this is the most effective way of beating poverty and social exclusion. With this in mind, more consistent assistance is required to support the education process and halt the exodus of workers with good qualifications. The recent food price crisis has highlighted the tension caused by the lack of food security in poor countries. Therefore, greater attention needs to be focused on agriculture at a time when it offers the only means of subsistence for the majority of the population in developing countries, 75% of which is concentrated in rural areas.
in writing. - I support this report which provides an overview of the main challenges to job creation and poverty reduction in the run up to the deadline for achieving the Millennium Development Goals. It reiterates the call for EU Member States to meet their aid commitments. In addition, it pays particular attention on governance and capacity building, whilst trying to promote greater stakeholder participation. There is also a focus on helping Small Medium Enterprises (SMEs) in developing countries through establishing infrastructure and technology transfer. It is necessary not only to generate employment but to create quality jobs. All developing countries should sign up to the International Labour Organisation's (ILO) Decent Work Agenda and the UN Social Protection Floor initiative in order to guarantee satisfactory labour standards and high levels of comprehensive social protection coverage that reach the poorest and most marginalised groups. Indeed, particular emphasis needs to be placed on combating child labour. This report calls for free and full access for all to educational systems, i.e. basic and higher as well as vocational education, so that the local population can become qualified skilled workers, as without education, children are condemned to a life in poverty and the economy to stagnation.
The report voted on today highlights the importance for developing countries of applying international labour standards, making provision for adequate funding for micro enterprises, especially in the agricultural sector, fighting against corruption and giving social partners an interest in economic development.
It also stipulates that education should be accessible to all as the development of human resources must be part of all development strategies and is crucial to job creation. Regarding the donor countries, the report calls for the promises to donate 0.7% of GDP to development aid between now and 2015 to be honoured, as well as for the coordination of development policies between the Commission and the Member States of the EU.
As a reminder, back in 2005, the World Bank estimated that 1.4 billion people were living in extreme poverty, that is, on less than USD 1.25 per day. This primarily concerns Sub-Saharan Africa (51%). Then there is the population of South Asia (40.3%). What is more, 2.5 billion people still live in what is called moderate poverty, that is, on less than USD 2 per day.
Yesterday saw the opening of the United Nations summit on the implementation of the Millennium Development Goals. Even if progress has been achieved, we are far from the objectives set for poverty reduction between now and 2015.
In order to achieve them, the first imperative is job creation in the developing countries, as, according to a recent joint report by the IMF and the ILO, there are more than 210 million unemployed in the world in 2010, as the crisis has caused the loss of 30 million jobs since 2008. The ILO is calling for employment to no longer be considered as an outcome of other policies but as a primary objective and pillar of growth strategies.
Sustainable development, support for jobs and support for decent work demand support for the diversification of the economy, compliance with ILO standards, a set of social protection rights for all, investment in public services and addressing basic needs such as access to water, to health and to food security. More employment will also be a prerequisite for the stability and strengthening of democracy. That is the thrust of the Theocharous report.
I voted in favour of this report, as it advocates reinforcement of the legal and social status of women, with the objective of preventing discrimination and exploitation of women's potential for economic and social development in developing countries. Promoting gender equality in these countries is also an investment in ensuring better economic success. It is also important to ensure that basic education and public health continue to form the basis of development policy. The current economic crisis cannot justify any reduction in international aid to these sectors.
It is impossible to deal with this topic without mentioning the European Union's leadership in providing aid for developing countries. Despite the efforts already made, it has to be acknowledged that much remains to be done in this area and that poverty and unemployment quite obviously continue to scourge those countries. After independence, the leaders of many of them engaged in anti-European rhetoric. Such arguments, of course, are largely outmoded today. Unfortunately, the information reaching us about the levels of corruption and of respect for people's rights, freedoms and safeguards in developing countries leaves much to be desired.
The Union does well to maintain aid levels and to fight for the adoption of best practices. It must not relax its demands, and it must certainly not deal with those who profit from other people's misery.
Combating poverty and social exclusion makes it necessary to have a clear commitment to fully developing human beings, and to putting economic and power relationships on a moral basis. A wider definition of poverty should be promoted, which includes deprivation, social exclusion and a lack of participation, as put forward in the United Nations' 'Rethinking Poverty - Report on the World Social Situation 2010'. The governments of developing countries should diversify their economies, following a sustainable route to development, facilitating the emergence of companies - small and medium-sized enterprises in particular - and combating bureaucracy and corruption. Donors and partner countries should ensure that agriculture, particularly smallholder farming and small and medium-sized eco-friendly agro-industries, move up the development agenda. They must commit to education and professional training, combating child labour, and establishing satisfactory labour standards and high levels of comprehensive social protection coverage. Child labour constitutes an obstacle to the establishment of universal primary education and poverty reduction. Therefore, coordination between agencies and inter-agency coordination and alignment in education aid and child labour policy must be strengthened. I also advocate the promotion of greater efforts to ensure gender equality.
The final version of this report contains positive and negative points that contradict each other.
It starts off on the wrong foot when it subordinates strong, sustainable economic growth to the needs of business. The reason for economic growth must be the people. It is the workers who create wealth and economic growth, and production must be organised for their sake and to meet social needs, and not for the sake of profit. The organisation of material production for the sake of profit rather than people's needs generates poverty and unemployment, whereas the alleged aim of this report is to fight that.
We can also find positive points, particularly where the report talks about a rethinking of privatisation policies concerning utilities like water, basic sanitation and services of general interest, support for public services and the need to do away with tax havens.
For our part, we believe that the proposed aim can only be achieved if economic and commercial relations are restructured, by immediately breaking with neoliberalism, the trade liberalisation agreements set up under the World Trade Organisation and the free-trade agreements already in place or under negotiation; if developing countries' foreign debts and debt servicing are wiped out; and if the structural adjustment policies imposed by international financial institutions are abolished.
in writing. - Amongst the many good points contained in this report on developing countries, there is a call for a rethink of privatisation policy, particularly in areas such as water and sanitation. I consider that such a rethink applies as much to the developed world and believe that water services are of such fundamental importance that they should be allowed to exist purely for the public good and not for private profit.
I supported the report because poverty reduction and job creation are the greatest problems the world faces today and are a prerequisite of balanced development and economic growth, particularly in developing countries. I am pleased that there are calls for a rethinking of privatisation policies, especially concerning utilities like waste disposal and management, water and heating, property maintenance and other socially important services. Public service provision must be under the strict control of councils or governments. Services must be equally accessible and of equal quality for everyone, regardless of residents' income or dependence for social groups. The increasing privatisation of institutions providing public services, take Vilnius for example, causes much concern. It is easy to destroy existing services and their providers' infrastructure. However, what will happen if a business stops to provide a specific service or provides it at a highly inflated price? The main goal of the interested parties is to show that the state or the council cannot provide services as effectively as private companies could, and then services are privatised. Who could say that we have not been influenced by this? Public services are too sensitive and important to people for them to be placed recklessly in private hands. Safeguarding and developing such services must be a priority.
in writing. - This report outlines the main challenges to job creation and poverty reduction in light of the financial crisis. It calls on EU Member States to meet their aid commitments as agreed upon under the Millennium Development Goals. Moreover, it seeks the promotion of greater stakeholder participation in small-scale land ownership and focuses on assisting Small Medium Enterprises (SMEs) in developing countries through establishing infrastructure and technology transfer.
The European Union is called on to speed up the progress of the global fight against poverty and hunger, as there are around 1.4 billion people suffering extreme poverty. The causes of this are many. The sad fact is that, due to the political conditions, shortcomings in respect of democracy and the rule of law and geographical disadvantages, developing countries are limited in what they can do to take advantage of opportunities themselves. In order to achieve real success with regard to development aid, the right action needs to be taken, targeted at the root of the problem. This report emphasises how important it is for the developing countries to expand their manufacturing sector and to reduce excessive bureaucracy and corruption, promote education, implement international social and production standards and to provide financing facilities for micro enterprises, especially in the agricultural sector. Food security is vital for a country and its population. The degree to which a country can supply its own food increases its independence and reduces the potential for conflict. The basic prerequisite for this is the maintenance and promotion of agricultural production and the protection of soil and water.
I voted for this report because I believe that in order to reduce poverty, not only is employment generation required but also the creation of quality jobs. Small and micro enterprises, particularly in the agricultural sector, need suitable funding and micro-credits to preserve existing jobs and create other new ones.
In this regard, I support the request submitted to the Commission and Member States for them to increase the public financial support allocated to small and micro enterprises, as well as to farmers in developing countries, as called for by the International Labour Organisation's Global Jobs Pact.
I am in favour of the report on poverty reduction and job creation in developing countries, particularly in terms of the incentive to recognise the contribution of the social economy (e.g. cooperatives) to job creation and the promotion of decent work in developing countries, and to include the social economy in EU development programmes and cooperation strategies.
It is also important for developing countries to sign up to the ILO's Decent Work Agenda so that the workers in these countries can at last enjoy appropriate working standards.
We must urgently stop the mindless race to exploit child labour and instead promote education as a foundation for the future of new generations.
This report is acceptable. Although it does not call into question trade liberalisation and it relies on the WTO, an appreciable number of the measures proposed may well improve the living conditions of the citizens of the Southern countries.
The promotion of systems of social protection, the integration of the social economy in cooperation agreements, the defence of a quality healthcare system for all and free access for all to basic, higher and professional education, the defence of access to drinking water, and incentives by the EU to respect the electoral choices of peoples, are among the many points to the credit of this report.
It even defends the introduction of independent parliaments with real legislative, budgetary and supervisory powers. The application of such recommendations might perhaps allow the laudable intentions of this own-initiative report to be fulfilled.
As the EU is an area of solidarity, there is clear concern about poverty and job creation in developing countries. We all know that this goal will only be achieved with solid and sustainable growth in a stable environment. It is therefore necessary for developing countries to diversify their economies by developing their processing sectors, while also seeking to cut excessive bureaucracy, so as to make small and medium-sized enterprises the engine of employment and growth. By successfully transferring these values to developing countries, the EU will have a decisive role in reducing poverty and creating employment in those countries. That is why I voted as I did.
We need to take part in a process, the aim of which is to train developing countries to create their national GDP for themselves, thereby encouraging the economic development of these countries. By doing so, we shall be able to halt the migration to Europe of whole ethnic groups. It is important to make the population of developing countries understand that they must build up their own homelands and not seek paradise in Europe. We must help our brothers in the developing countries to learn how to be independent and prosperous. I believe that we should share our knowledge and experience, and that is why I voted for this resolution.
The report from the Committee on Development concerning poverty reduction and job creation in developing countries takes the right approach. The Western industrial nations must put in place measures which allow the less-developed countries to supply their own needs and build up their own strong national economies. The ability to produce enough food for their own population plays a significant role in this respect. It must also be possible for these countries to diversify their economies so that they are not dependent on imports.
To achieve this, small and medium-sized businesses in particular are needed, which will create new jobs. We need to take a critical look at and, if necessary, remove some of the export subsidies in the EU which support the agricultural industry in Europe, but which are helping to destroy agriculture in the developing countries. Tax havens must also be abolished. Despite the many positive measures in the report, I have abstained, because these measures will obviously not be mandatory when it comes to determining the direction taken by development aid. Declarations of intent do not move the situation any further forward and large sums of aid money will continue to disappear due to corruption.
On the question of poverty reduction in developing countries, the European Parliament should emphasise social standards, which affect the standard of living of the people who live in these countries. It is the obligation of the European Union to combat the phenomenon of child labour and forced labour. It should also be remembered that for millions of people who live in developing countries, the basic means of sustenance is agriculture.
My full support also goes to the proposal contained in the report to support smallholder farming. It is also worth emphasising the inclusion in the report of a call to respect the tradition of common land use for agriculture, which, for centuries, has ensured the people a relatively good standard of living.
The European Union has the prerogative to legislate and concentrate on the needs and demands of its own territory, but it cannot and must not forget its responsibilities to the rest of the world, particularly towards developing countries.
Mrs Theocharous's report sets itself that very aim: poverty reduction and job creation in developing countries are important for the people in those countries but they are important for our own people, too. In most cases, in fact, poverty and job seeking drive thousands of desperate people to travel in the hope of finding a better future.
I therefore believe that a strategy aiming to create certain local, in-situ conditions should be supported, and is an asset for countries on the receiving end and the European Union that supports it.
The subject of this report is highly topical and pressing, as well as important and strategic. It is topical and pressing in that it is common knowledge that poverty rates have been rising around the world, and the same is true of the gap between rich and poor which has become wider. It is important and strategic because European investment in poverty reduction and job creation in developing countries plays a decisive role in social terms by promoting social contentment, in economic terms by stimulating the economy, and in moral terms by giving expression to the values in which we believe.
My endorsement of this report in its current form, however, does not detract from the need to implement the same desideratum in Europe as well. I advocate this not only for the reasons given above for developing countries but because of a rationale and feeling that we owe each other a stronger duty of solidarity, and also because I am convinced that we Europeans cannot help others if we are not in a good position ourselves.
Strong, sustainable economic growth within a stable environment helps create wealth and quality jobs, making it the surest and most sustainable route out of poverty. Hunger, malnutrition and the exclusion of millions of people from access to food and basic public services are consequences of flawed economic, agricultural and trade policies promoted and implemented in these countries. Development strategies must pay special attention to the most vulnerable and marginalised, especially women, children, the elderly and people with disabilities.
With this in mind, I believe that developing countries must: place greater emphasis on combating child labour, with a view to creating quality, sustainable jobs for adults instead and enabling children to receive a suitable education; prioritise action to help meet basic social needs and promote the protection of children and vulnerable women who have been severely affected by the crisis, as well as young people at risk, low paid, unqualified and migrant workers, rural workers and people with disabilities.
I voted for this resolution because, inter alia, it places the emphasis on combating child labour; it calls on the European Union to recognise the contribution of the social economy; it invites developing countries to extend land ownership among the poor and dispossessed, for instance, by giving squatters in shanty towns the titles to the land they live on; it defends freedom of association for trade unions and the right to bargain collectively; it combats the various forms of discrimination; and calls for a rethinking of privatisation policies, especially concerning utilities like water, sanitation and services of general interest, and for the social role of states in development governance, including the role of state-owned enterprises as employers and social service providers, to be reconsidered.
in writing. - Our abstention in the end is due to the fact that the original text of Paragraph 94 has been adopted, calling on the Commission and the Member States to 'develop a coherent approach which respects the fundamentals of the free market and which guarantees reciprocity in the field of trade'.
Although this is a positive report, which identifies the 'help begins at home' approach as the best way to support poor populations throughout the world, it goes further and calls for country-by-country tax reporting, further funding against the effects of climate change and a review of farming subsidy policies.
The Chamber also approved an amendment that accuses aid to European farmers, granted by the EU, of destroying the markets of developing countries. Although I am in favour of most of the proposals in the resolution, which also highlights the need to coordinate aid in a global manner, I voted against.
I endorsed the report on poverty reduction and job creation in developing countries. Combating poverty is the main priority of the 2020 strategy, which establishes the direction of the EU's efforts for the next few years. This objective extends to the 120 million Europeans who currently live in poverty. To combat poverty effectively in developing countries, it must be eliminated in Europe.
The educational aspect is important in this regard. Education and improving qualifications are the best means to finding work, and so also to breaking a life of poverty and want. In developing countries, it is particularly important to ensure access to education for children regardless of gender. Even in countries where the per capita income is relatively high, access to education is barred to certain social groups - national minorities and girls. In the poorest countries, only around half of all children attend school.
In its aid programmes, the Union should do more to ensure free educational materials, meals and school buses. Also essential is legislation on education and the social care of children and support for opportunities for students to be educated abroad, while also developing interesting programmes to encourage young people to return to their own countries, so that having qualified, they will work for the good of their own society. It is also important to run a campaign to raise awareness of the problem of forced child labour.
I abstained on this report, which contains provisions which are contradictory, to say the least.
On the one hand, it calls for a rethinking of privatisation policies, especially concerning public services, supports investment measures for their benefit, affirms the positive impact of squats and the social economy on development and notes the need to implement ILO conventions on international labour standards.
At the same time, however, the majority in Parliament has adopted a paragraph which I find unacceptable, calling on the Member States and the Commission to respect the fundamentals of the free market.